Exhibit 10.1

 

$1,000,000,000 AGGREGATE PRINCIPAL AMOUNT

GENERAL MILLS, INC.

FLOATING RATE CONVERTIBLE SENIOR NOTES

DUE 2037

Purchase Agreement

dated April 4, 2007


--------------------------------------------------------------------------------


April 4, 2007

MORGAN STANLEY & CO. INCORPORATED
1585 Broadway
New York, New York  10036

Ladies and Gentlemen:

General Mills, Inc., a Delaware corporation (the “Company”), proposes to issue
and sell to you (the “Initial Purchaser”) $1,000,000,000 in aggregate principal
amount of its Floating Rate Convertible Senior Notes due 2037 (the “Firm
Notes”).  In addition, the Company has granted to the Initial Purchaser an
option to purchase up to an additional $150,000,000 in aggregate principal
amount of its Floating Rate Convertible Senior Notes due 2037 (the “Optional
Notes” and, together with the Firm Notes, the “Notes”).  The Notes are to be
issued pursuant to an Indenture to be dated as of April 11, 2007 (the
“Indenture”) between the Company and The Bank of New York Trust Company, N.A.,
as Trustee.

The Notes will be convertible on the terms, and subject to the conditions, set
forth in the Indenture into cash and, if applicable, shares of common stock, par
value $0.10 per share, of the Company (the “Common Stock”). As used herein,
“Conversion Shares” means the Common Stock to be received by the holders of the
Notes upon conversion of the Notes pursuant to the terms of the Indenture.

The Notes will be offered and sold to the Initial Purchaser without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and the rules and regulations (the “Rules and Regulations”) of the Securities
and Exchange Commission (the “Commission”) thereunder, in reliance upon an
exemption therefrom.

Holders of the Notes (including the Initial Purchaser and its direct and
indirect transferees) will be entitled to the benefits of a Resale Registration
Rights Agreement, dated the Closing Date (as defined in Section 2(b)), between
the Company and the Initial Purchaser (the “Registration Rights Agreement”),
pursuant to which the Company will agree to file or have on file with the
Commission a shelf registration statement pursuant to Rule 415 under the
Securities Act (the “Registration Statement”) covering the resale of the Notes
and the Conversion Shares, and to use its reasonable best efforts to cause the
Registration Statement to be declared effective, if such shelf registration
statement is not an “automatic shelf registration statement” (as defined in Rule
405 under the Securities Act), within the time period specified in the
Registration Rights Agreement.  This Agreement, the Indenture, the Notes and the
Registration Rights Agreement are referred to herein collectively as the
“Operative Documents.”

The Company understands that the Initial Purchaser proposes to make an offering
of the Notes on the terms and in the manner set forth herein and in the
Disclosure Package (as defined below) and the Final Offering Memorandum (as
defined below) and agrees that the Initial Purchaser may resell, subject to the
conditions set forth herein, all or a portion of the Notes to purchasers at any
time after the date of this Agreement.  The Notes are to be offered and sold to
or through the Initial Purchaser without being registered with the Commission
under the Securities Act in reliance upon exemptions therefrom.  The terms of
the Notes and the Indenture


--------------------------------------------------------------------------------


will require that investors that acquire Notes expressly agree that Notes (and
any Conversion Shares) may only be resold or otherwise transferred, after the
date hereof, if such Notes (or Conversion Shares) are registered for sale under
the Securities Act or if an exemption from the registration requirements of the
Securities Act is available (including the exemption afforded by Rule 144A
(“Rule 144A”) thereunder).

The Company has prepared a Preliminary Offering Memorandum dated April 4, 2007
and a Final Offering Memorandum dated the date hereof setting forth information
concerning the Company, the Notes, the Registration Rights Agreement and the
Common Stock, in form and substance reasonably satisfactory to the Initial
Purchaser.  As used in this Agreement, the term “Preliminary Offering
Memorandum” means the Preliminary Offering Memorandum dated April 4, 2007 and
the term “Final Offering Memorandum” means the Final Offering Memorandum dated
the date hereof, each as then amended or supplemented by the Company.  As used
herein, each of the terms “Preliminary Offering Memorandum” and “Final Offering
Memorandum” shall include in each case the documents filed with the Commission
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
and incorporated or deemed to be incorporated by reference therein.

The Company hereby confirms its agreements with the Initial Purchaser as
follows:


SECTION 1.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company hereby represents, warrants and covenants to the Initial Purchaser
as follows:


(A)  NO REGISTRATION.  ASSUMING THE ACCURACY OF THE REPRESENTATIONS AND
WARRANTIES OF THE INITIAL PURCHASER CONTAINED IN SECTION 6 AND ITS COMPLIANCE
WITH THE AGREEMENTS SET FORTH THEREIN, IT IS NOT NECESSARY, IN CONNECTION WITH
THE ISSUANCE AND SALE OF THE NOTES TO THE INITIAL PURCHASER, THE OFFER, RESALE
AND DELIVERY OF THE NOTES BY THE INITIAL PURCHASER AND THE CONVERSION OF THE
NOTES INTO CASH AND CONVERSION SHARES, IF ANY, IN EACH CASE IN THE MANNER
CONTEMPLATED BY THIS AGREEMENT, THE INDENTURE, THE DISCLOSURE PACKAGE (AS
DEFINED BELOW) AND THE FINAL OFFERING MEMORANDUM, TO REGISTER THE NOTES OR THE
CONVERSION SHARES UNDER THE SECURITIES ACT OR TO QUALIFY THE INDENTURE UNDER THE
TRUST INDENTURE ACT OF 1939, AS AMENDED (THE “TRUST INDENTURE ACT”).


(B)  NO INTEGRATION.  NONE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS,
DIRECTLY OR THROUGH ANY AGENT, SOLD, OFFERED FOR SALE, SOLICITED OFFERS TO BUY
OR OTHERWISE NEGOTIATED IN RESPECT OF, ANY “SECURITY” (AS DEFINED IN THE
SECURITIES ACT) THAT IS OR WILL BE INTEGRATED WITH THE SALE OF THE NOTES OR THE
CONVERSION SHARES IN A MANNER THAT WOULD REQUIRE REGISTRATION UNDER THE
SECURITIES ACT OF THE NOTES OR THE CONVERSION SHARES.


(C)  RULE 144A.  NO SECURITIES OF THE SAME CLASS (WITHIN THE MEANING OF RULE
144A(D)(3) UNDER THE SECURITIES ACT) AS THE NOTES ARE LISTED ON ANY NATIONAL
SECURITIES EXCHANGE REGISTERED UNDER SECTION 6 OF THE EXCHANGE ACT, OR QUOTED ON
AN AUTOMATED INTER-DEALER QUOTATION SYSTEM.


(D)  EXCLUSIVE AGREEMENT.  THE COMPANY HAS NOT PAID OR AGREED TO PAY TO ANY
PERSON ANY COMPENSATION FOR SOLICITING ANOTHER PERSON TO PURCHASE ANY NOTES OR
CONVERSION SHARES, OR SECURITIES SIMILAR TO THE NOTES OF THE COMPANY (EXCEPT AS
PERMITTED IN THIS AGREEMENT).


(E)  OFFERING MEMORANDA.  THE COMPANY HEREBY CONFIRMS THAT IT HAS AUTHORIZED THE
USE OF THE DISCLOSURE PACKAGE, INCLUDING THE PRELIMINARY OFFERING MEMORANDUM,
AND THE FINAL

2


--------------------------------------------------------------------------------



OFFERING MEMORANDUM IN CONNECTION WITH THE OFFER AND SALE OF THE NOTES BY THE
INITIAL PURCHASER.  EACH DOCUMENT, IF ANY, FILED OR TO BE FILED PURSUANT TO THE
EXCHANGE ACT AND INCORPORATED BY REFERENCE IN THE DISCLOSURE PACKAGE OR THE
FINAL OFFERING MEMORANDUM COMPLIED OR WILL COMPLY WHEN IT IS FILED IN ALL
MATERIAL RESPECTS WITH THE EXCHANGE ACT AND THE RULES AND REGULATIONS OF THE
COMMISSION THEREUNDER.  THE PRELIMINARY OFFERING MEMORANDUM, AT THE DATE
THEREOF, DID NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  AT THE
DATE OF THIS AGREEMENT, ON THE CLOSING DATE AND THE OPTION CLOSING DATE (AS
DEFINED BELOW), IF APPLICABLE, THE FINAL OFFERING MEMORANDUM DID NOT AND WILL
NOT (AND ANY AMENDMENT OR SUPPLEMENT THERETO, AT THE DATE THEREOF, AT THE
CLOSING DATE AND THE OPTION CLOSING DATE, IF APPLICABLE, WILL NOT) CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY
IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED THAT THE COMPANY MAKES NO
REPRESENTATION OR WARRANTY AS TO INFORMATION CONTAINED IN OR OMITTED FROM THE
PRELIMINARY OFFERING MEMORANDUM OR THE FINAL OFFERING MEMORANDUM IN RELIANCE
UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY BY OR
ON THE BEHALF OF THE INITIAL PURCHASER SPECIFICALLY FOR INCLUSION THEREIN, IT
BEING UNDERSTOOD AND AGREED THAT THE ONLY SUCH INFORMATION FURNISHED BY OR ON
THE BEHALF OF THE INITIAL PURCHASER CONSISTS OF THE INFORMATION DESCRIBED AS
SUCH IN SECTION 8 HEREOF.


(F)  DISCLOSURE PACKAGE.  THE TERM “DISCLOSURE PACKAGE” SHALL MEAN (I) THE
PRELIMINARY OFFERING MEMORANDUM, AS AMENDED AND SUPPLEMENTED AS OF THE
APPLICABLE TIME (AS DEFINED BELOW), (II) A TERM SHEET SUBSTANTIALLY IN THE FORM
ATTACHED AS SCHEDULE A HERETO INDICATING THE AGGREGATE PRINCIPAL AMOUNT OF NOTES
BEING SOLD, THE PRICE AT WHICH THE NOTES WILL BE SOLD, THE CONVERSION RATIO OF
THE NOTES AND ANY OTHER MATERIAL TERMS (THE “FINAL TERM SHEET”) AND (III) ANY
OTHER WRITINGS THAT THE PARTIES EXPRESSLY AGREE IN WRITING TO TREAT AS PART OF
THE DISCLOSURE PACKAGE (“ISSUER WRITTEN INFORMATION”).  THE DISCLOSURE PACKAGE
AS OF 9 PM (EASTERN TIME) ON THE DATE HEREOF (THE “APPLICABLE TIME”) DID NOT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  THE PRECEDING
SENTENCE DOES NOT APPLY TO STATEMENTS IN OR OMISSIONS FROM THE DISCLOSURE
PACKAGE IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO
THE COMPANY BY THE INITIAL PURCHASER SPECIFICALLY FOR USE THEREIN, IT BEING
UNDERSTOOD AND AGREED THAT THE ONLY SUCH INFORMATION FURNISHED BY THE INITIAL
PURCHASER CONSISTS OF THE INFORMATION DESCRIBED AS SUCH IN SECTION 8 HEREOF.


(G)  OFFERING MATERIALS FURNISHED TO INITIAL PURCHASER.  THE COMPANY HAS
DELIVERED TO THE INITIAL PURCHASER COPIES OF THE MATERIALS CONTAINED IN THE
DISCLOSURE PACKAGE AND WILL DELIVER THE FINAL OFFERING MEMORANDUM, EACH AS
AMENDED OR SUPPLEMENTED, IN SUCH QUANTITIES AND AT SUCH PLACES AS THE INITIAL
PURCHASER HAS REASONABLY REQUESTED.


(H)  AUTHORIZATION OF THE PURCHASE AGREEMENT.  THIS AGREEMENT HAS BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED BY THE COMPANY.


(I)  AUTHORIZATION OF THE INDENTURE.  THE INDENTURE HAS BEEN DULY AUTHORIZED BY
THE COMPANY AND, UPON THE EFFECTIVENESS OF THE REGISTRATION STATEMENT, WILL BE
QUALIFIED UNDER THE TRUST INDENTURE ACT; ON THE CLOSING DATE, THE INDENTURE WILL
HAVE BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY AND, ASSUMING DUE
AUTHORIZATION, EXECUTION AND DELIVERY OF THE INDENTURE BY THE TRUSTEE, WILL
CONSTITUTE A LEGALLY VALID AND BINDING AGREEMENT OF THE COMPANY ENFORCEABLE
AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEMENT THEREOF
MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER
SIMILAR LAWS

3


--------------------------------------------------------------------------------



RELATING TO OR AFFECTING THE RIGHTS AND REMEDIES OF CREDITORS OR BY GENERAL
EQUITABLE PRINCIPLES; AND THE INDENTURE CONFORMS IN ALL MATERIAL RESPECTS TO THE
DESCRIPTION THEREOF CONTAINED IN THE DISCLOSURE PACKAGE AND THE FINAL OFFERING
MEMORANDUM.


(J)  AUTHORIZATION OF THE NOTES.  THE NOTES HAVE BEEN DULY AUTHORIZED BY THE
COMPANY; WHEN THE NOTES ARE EXECUTED, AUTHENTICATED AND ISSUED IN ACCORDANCE
WITH THE TERMS OF THE INDENTURE AND DELIVERED TO AND PAID FOR BY THE INITIAL
PURCHASER PURSUANT TO THIS AGREEMENT ON THE CLOSING DATE (ASSUMING DUE
AUTHENTICATION OF THE NOTES BY THE TRUSTEE), SUCH NOTES WILL CONSTITUTE LEGALLY
VALID AND BINDING OBLIGATIONS OF THE COMPANY, ENTITLED TO THE BENEFITS OF THE
INDENTURE AND ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH THEIR TERMS,
EXCEPT AS ENFORCEMENT THEREOF MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS RELATING TO OR AFFECTING THE
RIGHTS AND REMEDIES OF CREDITORS OR BY GENERAL EQUITABLE PRINCIPLES; AND THE
NOTES WILL CONFORM IN ALL MATERIAL RESPECTS TO THE DESCRIPTION THEREOF CONTAINED
IN THE DISCLOSURE PACKAGE AND THE FINAL OFFERING MEMORANDUM.


(K)  AUTHORIZATION OF THE CONVERSION SHARES  THE SHARES OF COMMON STOCK
INITIALLY ISSUABLE UPON CONVERSION OF THE NOTES HAVE BEEN DULY AUTHORIZED AND
RESERVED AND, WHEN ISSUED UPON CONVERSION OF THE NOTES IN ACCORDANCE WITH THE
TERMS OF THE NOTES AND THE INDENTURE, WILL BE VALIDLY ISSUED, FULLY PAID AND
NON-ASSESSABLE, FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES, EQUITIES OR CLAIMS,
WILL CONFORM TO THE DESCRIPTION THEREOF IN THE DISCLOSURE PACKAGE AND THE FINAL
OFFERING MEMORANDUM, AND THE ISSUANCE OF SUCH SHARES WILL NOT BE SUBJECT TO ANY
PREEMPTIVE OR SIMILAR RIGHTS.


(L)  AUTHORIZATION OF THE REGISTRATION RIGHTS AGREEMENT.  THE REGISTRATION
RIGHTS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY, AND IS A
VALID AND BINDING AGREEMENT OF, THE COMPANY, ENFORCEABLE AGAINST THE COMPANY IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS RIGHTS TO INDEMNIFICATION THEREUNDER MAY BE
LIMITED BY PUBLIC POLICY AND EXCEPT AS THE ENFORCEMENT THEREOF MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS
RELATING TO OR AFFECTING THE RIGHTS AND REMEDIES OF CREDITORS OR BY GENERAL
EQUITABLE PRINCIPLES.


(M)  NO MATERIAL ADVERSE CHANGE.  EXCEPT AS OTHERWISE DISCLOSED IN THE
DISCLOSURE PACKAGE AND THE FINAL OFFERING MEMORANDUM (EXCLUSIVE OF ANY
AMENDMENTS OR SUPPLEMENTS THERETO SUBSEQUENT TO THE DATE OF THIS AGREEMENT),
SUBSEQUENT TO THE RESPECTIVE DATES AS OF WHICH INFORMATION IS GIVEN IN THE
DISCLOSURE PACKAGE (I) THERE HAS BEEN NO MATERIAL ADVERSE CHANGE, OR, TO THE
KNOWLEDGE OF THE COMPANY, ANY DEVELOPMENT INVOLVING A PROSPECTIVE CHANGE, IN THE
CONDITION, FINANCIAL OR OTHERWISE, OR IN THE EARNINGS, BUSINESS, OPERATIONS OR
PROSPECTS, WHETHER OR NOT ARISING FROM TRANSACTIONS IN THE ORDINARY COURSE OF
BUSINESS, OF THE COMPANY AND ITS SUBSIDIARIES, CONSIDERED AS ONE ENTITY (ANY
SUCH CHANGE IS CALLED A “MATERIAL ADVERSE CHANGE”); AND (II) THERE HAS BEEN NO
DIVIDEND OR DISTRIBUTION OF ANY KIND DECLARED, PAID OR MADE BY THE COMPANY,
OTHER THAN REGULAR QUARTERLY CASH DIVIDENDS, OR, EXCEPT FOR DIVIDENDS PAID TO
THE COMPANY OR OTHER SUBSIDIARIES, ANY OF ITS SUBSIDIARIES ON ANY CLASS OF
CAPITAL STOCK OR REPURCHASE OR REDEMPTION BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES OF ANY CLASS OF CAPITAL STOCK.


(N)  INDEPENDENT ACCOUNTANTS.  TO THE BEST OF THE COMPANY’S KNOWLEDGE, KPMG LLP,
WHO HAVE EXPRESSED THEIR OPINION WITH RESPECT TO THE FINANCIAL STATEMENTS (WHICH
TERM AS USED IN THIS AGREEMENT INCLUDES THE RELATED NOTES THERETO) AND
SUPPORTING SCHEDULES INCLUDED IN THE DISCLOSURE PACKAGE AND THE FINAL OFFERING
MEMORANDUM, ARE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS AS REQUIRED BY THE
SECURITIES ACT AND THE EXCHANGE ACT.

4


--------------------------------------------------------------------------------



(O)  PREPARATION OF THE FINANCIAL STATEMENTS.  THE CONSOLIDATED HISTORICAL
FINANCIAL STATEMENTS AND SCHEDULES OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES INCLUDED IN COMPANY’S ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED
MAY 28, 2006, AS AMENDED BY AMENDMENT NO. 1 ON FORM 10-K/A FILED WITH THE
COMMISSION ON JANUARY 8, 2007 AND THE COMPANY’S CURRENT REPORT ON FORM 8-K FILED
WITH THE COMMISSION ON JANUARY 16, 2007 AND INCORPORATED BY REFERENCE IN THE
DISCLOSURE PACKAGE AND THE FINAL OFFERING MEMORANDUM PRESENT FAIRLY IN ALL
MATERIAL RESPECTS THE FINANCIAL CONDITION, RESULTS OF OPERATIONS AND CASH FLOWS
OF THE COMPANY AS OF THE DATES AND FOR THE PERIODS INDICATED, COMPLY AS TO FORM
WITH THE APPLICABLE ACCOUNTING REQUIREMENTS OF THE EXCHANGE ACT AND HAVE BEEN
PREPARED IN CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON
A CONSISTENT BASIS THROUGHOUT THE PERIODS INVOLVED (EXCEPT AS OTHERWISE NOTED
THEREIN).  THE COMPANY’S RATIOS OF EARNINGS TO FIXED CHARGES SET FORTH IN THE
DISCLOSURE PACKAGE AND THE FINAL OFFERING MEMORANDUM HAVE BEEN CALCULATED IN
COMPLIANCE WITH ITEM 503(D) OF REGULATION S-K UNDER THE SECURITIES ACT.


(P)  INCORPORATION AND GOOD STANDING OF THE COMPANY AND ITS SUBSIDIARIES.  EACH
OF THE COMPANY AND ITS SIGNIFICANT SUBSIDIARIES (AS SUCH TERM IS DEFINED IN RULE
1-02(W) OF REGULATION S-X), AS PROMULGATED BY THE COMMISSION (“SIGNIFICANT
SUBSIDIARIES”), HAS BEEN DULY INCORPORATED OR ORGANIZED, AS THE CASE MAY BE, AND
IS VALIDLY EXISTING AS A CORPORATION OR LIMITED LIABILITY COMPANY IN GOOD
STANDING (AS APPLICABLE) UNDER THE LAWS OF THE JURISDICTION IN WHICH IT IS
CHARTERED OR ORGANIZED WITH CORPORATE (OR LIMITED LIABILITY COMPANY) POWER AND
AUTHORITY TO OWN OR LEASE, AS THE CASE MAY BE, AND TO OPERATE ITS PROPERTIES AND
CONDUCT ITS BUSINESS AS DESCRIBED IN THE DISCLOSURE PACKAGE AND THE FINAL
OFFERING MEMORANDUM AND, IN THE CASE OF THE COMPANY, TO ENTER INTO AND PERFORM
ITS OBLIGATIONS UNDER THIS AGREEMENT.  EACH OF THE COMPANY AND EACH SIGNIFICANT
SUBSIDIARY IS DULY QUALIFIED AS A FOREIGN CORPORATION OR LIMITED LIABILITY
COMPANY TO TRANSACT BUSINESS AND IS IN GOOD STANDING (AS APPLICABLE) UNDER THE
LAWS OF EACH JURISDICTION WHICH REQUIRES SUCH QUALIFICATION OR IS SUBJECT TO NO
MATERIAL LIABILITY OR DISABILITY BY REASON OF THE FAILURE TO BE SO QUALIFIED IN
ANY SUCH JURISDICTION.  ALL OF THE ISSUED AND OUTSTANDING SHARES OF CAPITAL
STOCK OR LIMITED LIABILITY COMPANY INTERESTS, AS APPLICABLE, OF EACH SIGNIFICANT
SUBSIDIARY HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED, ARE FULLY PAID AND
NONASSESSABLE AND, EXCEPT AS SET FORTH IN THE DISCLOSURE PACKAGE, ARE OWNED BY
THE COMPANY, DIRECTLY OR THROUGH SUBSIDIARIES, FREE AND CLEAR OF ANY SECURITY
INTEREST, MORTGAGE, PLEDGE, LIEN, ENCUMBRANCE OR CLAIM.


(Q)  CAPITALIZATION AND OTHER CAPITAL STOCK MATTERS.  THE AUTHORIZED, ISSUED AND
OUTSTANDING CAPITAL STOCK OF THE COMPANY IS AS SET FORTH IN THE DISCLOSURE
PACKAGE AND THE FINAL OFFERING MEMORANDUM (OTHER THAN FOR SUBSEQUENT ISSUANCES,
IF ANY, PURSUANT TO EMPLOYEE BENEFIT PLANS DESCRIBED IN THE DISCLOSURE PACKAGE
AND THE FINAL OFFERING MEMORANDUM OR UPON EXERCISE OF OUTSTANDING OPTIONS
DESCRIBED IN THE DISCLOSURE PACKAGE AND THE FINAL OFFERING MEMORANDUM, AS THE
CASE MAY BE).  THE COMMON STOCK (INCLUDING THE CONVERSION SHARES) CONFORMS IN
ALL MATERIAL RESPECTS TO THE DESCRIPTION THEREOF CONTAINED IN THE DISCLOSURE
PACKAGE AND THE FINAL OFFERING MEMORANDUM.  ALL OF THE ISSUED AND OUTSTANDING
SHARES OF COMMON STOCK HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED, ARE FULLY
PAID AND NONASSESSABLE.  NONE OF THE OUTSTANDING SHARES OF COMMON STOCK WERE
ISSUED IN VIOLATION OF ANY PREEMPTIVE RIGHTS, RIGHTS OF FIRST REFUSAL OR OTHER
SIMILAR RIGHTS TO SUBSCRIBE FOR OR PURCHASE SECURITIES OF THE COMPANY.


(R)  NON-CONTRAVENTION OF CHARTER AND BY-LAWS; NO FURTHER AUTHORIZATIONS OR
APPROVALS REQUIRED.  NEITHER THE COMPANY NOR ANY OF ITS SIGNIFICANT SUBSIDIARIES
IS IN VIOLATION OF ITS CHARTER OR BY-LAWS.  THE COMPANY’S EXECUTION, DELIVERY
AND PERFORMANCE OF THE OPERATIVE DOCUMENTS AND CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED THEREBY, BY THE DISCLOSURE PACKAGE AND THE FINAL OFFERING
MEMORANDUM (I) HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION AND
WILL NOT RESULT IN ANY VIOLATION OF THE PROVISIONS OF THE CHARTER, BY-LAWS OR
OTHER ORGANIZATIONAL DOCUMENTS OF THE COMPANY OR ANY SIGNIFICANT SUBSIDIARY,
(II) WILL NOT

5


--------------------------------------------------------------------------------



CONFLICT WITH OR CONSTITUTE A BREACH OF, OR DEFAULT OR EVENT OR CONDITION WHICH
GIVES THE HOLDER OF ANY NOTE, DEBENTURE OR OTHER EVIDENCE OF INDEBTEDNESS (OR
ANY PERSON ACTING ON SUCH HOLDER’S BEHALF) THE RIGHT TO REQUIRE THE REPURCHASE,
REDEMPTION OR REPAYMENT OF ALL OR A PORTION OF SUCH INDEBTEDNESS BY THE COMPANY
OR ANY OF ITS SIGNIFICANT SUBSIDIARIES (A “REPAYMENT EVENT”), UNDER, OR RESULT
IN THE CREATION OR IMPOSITION OF ANY LIEN, CHARGE OR ENCUMBRANCE UPON ANY
PROPERTY OR ASSETS OF THE COMPANY OR ANY OF ITS SIGNIFICANT SUBSIDIARIES
PURSUANT TO, ANY MATERIAL CONTRACT, INDENTURE, MORTGAGE, DEED OF TRUST, LOAN OR
CREDIT AGREEMENT, NOTE LEASE OR OTHER AGREEMENT OR INSTRUMENT TO WHICH THE
COMPANY OR ANY OF ITS SIGNIFICANT SUBSIDIARIES IS SUBJECT AND (III) WILL NOT
RESULT IN ANY VIOLATION OF ANY LAW, ADMINISTRATIVE REGULATION OR ADMINISTRATIVE
OR COURT DECREE APPLICABLE TO THE COMPANY OR ANY SIGNIFICANT SUBSIDIARY.  NO
CONSENT, APPROVAL, AUTHORIZATION OR OTHER ORDER OF, OR REGISTRATION OR FILING
WITH, ANY COURT OR OTHER GOVERNMENTAL OR REGULATORY AUTHORITY OR AGENCY, IS
REQUIRED FOR THE COMPANY’S EXECUTION, DELIVERY AND PERFORMANCE OF THE OPERATIVE
DOCUMENTS AND CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY, BY THE
DISCLOSURE PACKAGE AND THE FINAL OFFERING MEMORANDUM, EXCEPT (I) WITH RESPECT TO
THE TRANSACTIONS CONTEMPLATED BY THE REGISTRATION RIGHTS AGREEMENT, AS MAY BE
REQUIRED UNDER THE SECURITIES ACT, THE TRUST INDENTURE ACT AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER AND (II) SUCH AS HAVE BEEN OBTAINED OR MADE
BY THE COMPANY AND ARE IN FULL FORCE AND EFFECT UNDER THE SECURITIES ACT,
APPLICABLE STATE SECURITIES OR BLUE SKY LAWS AND FROM THE NASD.


(S)  NO MATERIAL ACTIONS OR PROCEEDINGS.  EXCEPT AS SET FORTH IN OR CONTEMPLATED
IN THE DISCLOSURE PACKAGE AND THE FINAL OFFERING MEMORANDUM, NO ACTION, SUIT OR
PROCEEDING BY OR BEFORE ANY COURT OR GOVERNMENTAL AGENCY, AUTHORITY OR BODY OR
ANY ARBITRATOR INVOLVING THE COMPANY OR ANY OF ITS SIGNIFICANT SUBSIDIARIES OR
ITS OR THEIR PROPERTY IS PENDING OR, TO THE BEST KNOWLEDGE OF THE COMPANY,
THREATENED THAT (I) COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT ON THE PERFORMANCE OF THIS AGREEMENT OR THE CONSUMMATION OF ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR (II) COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON THE CONSOLIDATED FINANCIAL POSITION, STOCKHOLDERS’
EQUITY OR RESULTS OF OPERATIONS, PROSPECTS, BUSINESS OR PROPERTIES OF THE
COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE (A “MATERIAL ADVERSE EFFECT”),
WHETHER OR NOT ARISING FROM TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS.
EXCEPT AS SET FORTH IN OR CONTEMPLATED IN THE DISCLOSURE PACKAGE, NO LABOR
DISPUTE WITH THE EMPLOYEES OF THE COMPANY OR ANY OF ITS SIGNIFICANT SUBSIDIARIES
EXISTS OR, TO THE BEST OF THE COMPANY’S KNOWLEDGE, IS THREATENED THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(T)  COMPANY NOT AN “INVESTMENT COMPANY”.  THE COMPANY IS NOT, AND, AFTER
RECEIPT OF PAYMENT FOR THE NOTES AND APPLICATION OF THE PROCEEDS THEREOF AS
CONTEMPLATED UNDER THE CAPTION “USE OF PROCEEDS” IN EACH OF THE DISCLOSURE
PACKAGE AND THE FINAL OFFERING MEMORANDUM WILL NOT BE, REQUIRED TO REGISTER AS
AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”).


(U)  NO PRICE STABILIZATION OR MANIPULATION.  THE COMPANY HAS NOT TAKEN AND WILL
NOT TAKE, DIRECTLY OR INDIRECTLY, ANY ACTION DESIGNED TO OR THAT MIGHT BE
REASONABLY EXPECTED TO (I) CAUSE OR RESULT IN STABILIZATION OR MANIPULATION OF
THE PRICE OF THE NOTES OR THE CONVERSION SHARES TO FACILITATE THE SALE OR RESALE
OF THE NOTES (PROVIDED, HOWEVER, THAT THIS PARAGRAPH SHALL NOT APPLY TO ANY
STABILIZATION ACTIVITIES CONDUCTED BY THE INITIAL PURCHASER, WHO SHALL REMAIN
SOLELY RESPONSIBLE FOR SUCH ACTIVITIES), OR (II) VIOLATE REGULATION M UNDER THE
EXCHANGE ACT.


(V)  RELATED PARTY TRANSACTIONS.  THERE ARE NO MATERIAL RELATED-PARTY
TRANSACTIONS INVOLVING THE COMPANY OR ANY SIGNIFICANT SUBSIDIARY OR ANY OTHER
PERSON THAT ARE NOT DESCRIBED IN THE DISCLOSURE PACKAGE OR THE FINAL OFFERING
MEMORANDUM.

6


--------------------------------------------------------------------------------



(W)  NO GENERAL SOLICITATION.  NONE OF THE COMPANY OR ANY OF ITS AFFILIATES (AS
DEFINED IN RULE 501(B) OF REGULATION D UNDER THE SECURITIES ACT (“REGULATION
D”)), HAS, DIRECTLY OR THROUGH AN AGENT, ENGAGED IN ANY FORM OF GENERAL
SOLICITATION OR GENERAL ADVERTISING IN CONNECTION WITH THE OFFERING OF THE NOTES
OR THE CONVERSION SHARES (AS THOSE TERMS ARE USED IN REGULATION D) UNDER THE
SECURITIES ACT OR IN ANY MANNER INVOLVING A PUBLIC OFFERING WITHIN THE MEANING
OF SECTION 4(2) OF THE SECURITIES ACT; THE COMPANY HAS NOT ENTERED INTO ANY
CONTRACTUAL ARRANGEMENT WITH RESPECT TO THE DISTRIBUTION OF THE NOTES OR THE
CONVERSION SHARES EXCEPT FOR THIS AGREEMENT, AND THE COMPANY WILL NOT ENTER INTO
ANY SUCH ARRANGEMENT EXCEPT FOR THE REGISTRATION RIGHTS AGREEMENT AND AS MAY BE
CONTEMPLATED THEREBY.


(X)  SARBANES-OXLEY COMPLIANCE.  THE COMPANY AND, TO THE KNOWLEDGE OF THE
COMPANY, ITS DIRECTORS AND OFFICERS IN THEIR CAPACITIES AS SUCH, ARE IN MATERIAL
COMPLIANCE WITH THE APPLICABLE PROVISIONS OF THE SARBANES-OXLEY ACT OF 2002 (THE
“SARBANES-OXLEY ACT”).


(Y)  INTERNAL CONTROLS AND PROCEDURES.  THE COMPANY MAINTAINS (I) EFFECTIVE
INTERNAL CONTROL OVER FINANCIAL REPORTING AS DEFINED IN RULE 13A-15 UNDER THE
EXCHANGE ACT AND (II) A SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO
PROVIDE REASONABLE ASSURANCE THAT (A) TRANSACTIONS ARE EXECUTED IN ACCORDANCE
WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS; (B) TRANSACTIONS ARE
RECORDED AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN
CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND TO MAINTAIN ASSET
ACCOUNTABILITY; (C) ACCESS TO ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH
MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION; AND (D) THE RECORDED
ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE EXISTING ASSETS AT REASONABLE
INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY DIFFERENCES.


(Z)  NO MATERIAL WEAKNESS IN INTERNAL CONTROLS.  EXCEPT AS DISCLOSED IN THE
DISCLOSURE PACKAGE, SINCE THE END OF THE COMPANY’S MOST RECENT AUDITED FISCAL
YEAR, THERE HAS BEEN NO MATERIAL WEAKNESS IN THE COMPANY’S INTERNAL CONTROL OVER
FINANCIAL REPORTING (WHETHER OR NOT REMEDIATED).


(AA)  TAXES.  THE COMPANY AND ITS SIGNIFICANT SUBSIDIARIES HAVE PAID ALL
FEDERAL, STATE, LOCAL AND FOREIGN TAXES, EXCEPT FOR ANY TAXES AS MAY BE
CONTESTED BY THE COMPANY IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS, AND FILED
ALL TAX RETURNS REQUIRED TO BE PAID OR FILED THROUGH THE DATE HEREOF; AND EXCEPT
AS OTHERWISE DISCLOSED IN EACH OF THE DISCLOSURE PACKAGE AND THE FINAL OFFERING
MEMORANDUM, THERE IS NO MATERIAL TAX DEFICIENCY THAT HAS BEEN, OR COULD
REASONABLY BE EXPECTED TO BE, SUSTAINED AGAINST THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR ANY OF THEIR RESPECTIVE PROPERTIES OR ASSETS.


(BB)  DISCLOSURE CONTROLS.  THE COMPANY AND ITS SUBSIDIARIES MAINTAIN AN
EFFECTIVE SYSTEM OF “DISCLOSURE CONTROLS AND PROCEDURES” (AS DEFINED IN RULE
13A-15 OF THE EXCHANGE ACT) THAT IS DESIGNED TO ENSURE THAT INFORMATION REQUIRED
TO BE DISCLOSED BY THE COMPANY IN REPORTS THAT IT FILES OR SUBMITS UNDER THE
EXCHANGE ACT IS RECORDED, PROCESSED, SUMMARIZED AND REPORTED WITHIN THE TIME
PERIODS SPECIFIED IN THE COMMISSION’S RULES AND FORMS, INCLUDING CONTROLS AND
PROCEDURES DESIGNED TO ENSURE THAT SUCH INFORMATION IS ACCUMULATED AND
COMMUNICATED TO THE COMPANY’S MANAGEMENT AS APPROPRIATE TO ALLOW TIMELY
DECISIONS REGARDING REQUIRED DISCLOSURE.  THE COMPANY AND ITS SUBSIDIARIES HAVE
CARRIED OUT EVALUATIONS OF THE EFFECTIVENESS OF THEIR DISCLOSURE CONTROLS AND
PROCEDURES AS REQUIRED BY RULE 13A-15 OF THE EXCHANGE ACT.

Any certificate signed by an officer of the Company and delivered to the Initial
Purchaser or its counsel shall be deemed to be a representation and warranty by
the Company to the Initial Purchaser as to the matters set forth therein.

7


--------------------------------------------------------------------------------



SECTION 2.  PURCHASE, SALE AND DELIVERY OF THE NOTES.(A)  THE FIRM NOTES.  THE
COMPANY AGREES TO ISSUE AND SELL TO THE INITIAL PURCHASER THE FIRM NOTES UPON
THE TERMS HEREIN SET FORTH.  ON THE BASIS OF THE REPRESENTATIONS, WARRANTIES AND
AGREEMENTS HEREIN CONTAINED, AND UPON THE TERMS BUT SUBJECT TO THE CONDITIONS
HEREIN SET FORTH, THE INITIAL PURCHASER AGREES TO PURCHASE FROM THE COMPANY THE
PRINCIPAL AMOUNT OF FIRM NOTES AT A PURCHASE PRICE OF 100% OF THE AGGREGATE
PRINCIPAL AMOUNT THEREOF.


(B)  THE CLOSING DATE.  DELIVERY OF THE FIRM NOTES TO BE PURCHASED BY THE
INITIAL PURCHASER AND PAYMENT THEREFOR SHALL BE MADE AT THE OFFICES OF DAVIS
POLK & WARDWELL, 450 LEXINGTON AVENUE, NEW YORK, NEW YORK (OR SUCH OTHER PLACE
AS MAY BE AGREED TO BY THE COMPANY AND THE INITIAL PURCHASER) AT 10:00 A.M. NEW
YORK TIME, ON APRIL 11, 2007, WHICH DATE AND TIME MAY BE POSTPONED BY AGREEMENT
BETWEEN THE INITIAL PURCHASER AND THE COMPANY (THE TIME AND DATE OF SUCH CLOSING
ARE CALLED THE “CLOSING DATE”).


(C)  THE OPTIONAL NOTES; THE OPTION CLOSING DATE.  IN ADDITION, ON THE BASIS OF
THE REPRESENTATIONS, WARRANTIES AND AGREEMENTS HEREIN CONTAINED, AND UPON THE
TERMS BUT SUBJECT TO THE CONDITIONS HEREIN SET FORTH, THE COMPANY HEREBY GRANTS
AN OPTION TO THE INITIAL PURCHASER TO PURCHASE UP TO $150,000,000 IN AGGREGATE
PRINCIPAL AMOUNT OF OPTIONAL NOTES FROM THE COMPANY AT THE SAME PRICE AS THE
PURCHASE PRICE TO BE PAID BY THE INITIAL PURCHASER FOR THE FIRM NOTES.  THE
OPTION GRANTED HEREUNDER MAY BE EXERCISED AT ANY TIME (BUT NOT MORE THAN ONCE)
UPON NOTICE BY THE INITIAL PURCHASER TO THE COMPANY.  SUCH NOTICE SHALL SET
FORTH (I) THE AMOUNT (WHICH SHALL BE AN INTEGRAL MULTIPLE OF $1,000 IN AGGREGATE
PRINCIPAL AMOUNT) OF OPTIONAL NOTES AS TO WHICH THE INITIAL PURCHASER IS
EXERCISING THE OPTION, (II) THE NAMES AND DENOMINATIONS IN WHICH THE OPTIONAL
NOTES ARE TO BE REGISTERED AND (III) THE TIME, DATE AND PLACE AT WHICH SUCH
NOTES WILL BE DELIVERED (WHICH TIME AND DATE MAY BE SIMULTANEOUS WITH, BUT NOT
EARLIER THAN, THE CLOSING DATE; AND IN SUCH CASE THE TERM “CLOSING DATE” SHALL
REFER TO THE TIME AND DATE OF DELIVERY OF THE FIRM NOTES AND THE OPTIONAL
NOTES).  SUCH TIME AND DATE OF DELIVERY, IF SUBSEQUENT TO THE CLOSING DATE, IS
CALLED THE “OPTION CLOSING DATE” AND SHALL BE DETERMINED BY THE INITIAL
PURCHASER.  SUCH DATE MAY BE THE SAME AS THE CLOSING DATE BUT NOT EARLIER THAN
THE CLOSING DATE NOR EARLIER THAN THREE OR LATER THAN 10 BUSINESS DAYS AFTER THE
DATE OF SUCH NOTICE AND IN NO CASE LATER THAN THE END OF THE 13-DAY PERIOD
COMMENCING ON AND INCLUDING THE DATE OF ORIGINAL ISSUANCE OF THE NOTES.  THE
INITIAL PURCHASER MAY CANCEL THE OPTION AT ANY TIME PRIOR TO ITS EXPIRATION BY
GIVING WRITTEN NOTICE OF SUCH CANCELLATION TO THE COMPANY.


(D)  PAYMENT FOR THE NOTES.  PAYMENT FOR THE NOTES SHALL BE MADE AT THE CLOSING
DATE (AND, IF APPLICABLE, AT THE OPTION CLOSING DATE) BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO THE ORDER OF THE COMPANY.


(E)  DELIVERY OF THE NOTES.  THE COMPANY SHALL DELIVER, OR CAUSE TO BE
DELIVERED, TO THE INITIAL PURCHASER THE FIRM NOTES AT THE CLOSING DATE, AGAINST
THE IRREVOCABLE RELEASE OF A WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS FOR
THE AMOUNT OF THE PURCHASE PRICE THEREFOR.  THE COMPANY SHALL ALSO DELIVER, OR
CAUSE TO BE DELIVERED, TO THE INITIAL PURCHASER THE OPTIONAL NOTES THE INITIAL
PURCHASER HAS AGREED TO PURCHASE AT THE CLOSING DATE OR THE OPTION CLOSING DATE,
AS THE CASE MAY BE, AGAINST THE IRREVOCABLE RELEASE OF A WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS FOR THE AMOUNT OF THE PURCHASE PRICE THEREFOR.  THE
NOTES SHALL BE REGISTERED IN SUCH NAMES AND DENOMINATIONS AS THE INITIAL
PURCHASER SHALL HAVE REQUESTED AT LEAST TWO FULL BUSINESS DAYS PRIOR TO THE
CLOSING DATE (OR OPTION CLOSING DATE, IF APPLICABLE, AS THE CASE MAY BE) AND
SHALL BE MADE AVAILABLE FOR INSPECTION ON THE BUSINESS DAY PRECEDING THE CLOSING
DATE (OR THE OPTION CLOSING DATE, IF APPLICABLE, AS THE CASE MAY BE) AT A
LOCATION IN NEW YORK CITY AS THE INITIAL PURCHASER

8


--------------------------------------------------------------------------------



MAY DESIGNATE.  DELIVERY OF THE NOTES SHALL BE MADE THROUGH THE FACILITIES OF
THE DEPOSITORY TRUST COMPANY UNLESS THE INITIAL PURCHASER SHALL OTHERWISE
INSTRUCT.  TIME SHALL BE OF THE ESSENCE, AND DELIVERY AT THE TIME AND PLACE
SPECIFIED IN THIS AGREEMENT IS A FURTHER CONDITION TO THE OBLIGATIONS OF THE
INITIAL PURCHASER.


SECTION 3.  ADDITIONAL COVENANTS OF THE COMPANY.  THE COMPANY FURTHER COVENANTS
AND AGREES WITH THE INITIAL PURCHASER AS FOLLOWS:


(A)  INITIAL PURCHASER’S REVIEW OF PROPOSED AMENDMENTS AND SUPPLEMENTS.  DURING
SUCH PERIOD BEGINNING ON THE APPLICABLE TIME AND ENDING ON THE DATE WHICH IS THE
EARLIER OF NINE MONTHS AFTER APPLICABLE TIME OR THE COMPLETION OF THE RESALE OF
THE NOTES BY THE INITIAL PURCHASER (AS NOTIFIED BY THE INITIAL PURCHASER TO THE
COMPANY), PRIOR TO AMENDING OR SUPPLEMENTING THE DISCLOSURE PACKAGE OR THE FINAL
OFFERING MEMORANDUM, THE COMPANY SHALL FURNISH TO THE INITIAL PURCHASER FOR
REVIEW A COPY OF EACH SUCH PROPOSED AMENDMENT OR SUPPLEMENT, AND THE COMPANY
SHALL NOT PRINT OR DISTRIBUTE SUCH PROPOSED AMENDMENT OR SUPPLEMENT TO WHICH THE
INITIAL PURCHASER REASONABLY OBJECTS.


(B)  AMENDMENTS AND SUPPLEMENTS TO THE OFFERING DOCUMENTS AND OTHER SECURITIES
ACT MATTERS.  IF, AT ANY TIME PRIOR TO THE EARLIER OF NINE MONTHS AFTER THE
APPLICABLE TIME OR THE COMPLETION OF THE RESALE OF THE NOTES BY THE INITIAL
PURCHASER (AS NOTIFIED BY THE INITIAL PURCHASER TO THE COMPANY), ANY EVENT SHALL
OCCUR OR CONDITION EXIST AS A RESULT OF WHICH IT IS NECESSARY TO AMEND OR
SUPPLEMENT THE DISCLOSURE PACKAGE OR THE FINAL OFFERING MEMORANDUM IN ORDER THAT
THE DISCLOSURE PACKAGE OR THE FINAL OFFERING MEMORANDUM WILL NOT INCLUDE AN
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY
IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES
EXISTING AT THE TIME IT IS DELIVERED TO A PURCHASER, NOT MISLEADING, OR IF IN
THE OPINION OF THE INITIAL PURCHASER OR COUNSEL FOR THE INITIAL PURCHASER IT IS
OTHERWISE NECESSARY TO AMEND OR SUPPLEMENT THE DISCLOSURE PACKAGE OR THE FINAL
OFFERING MEMORANDUM TO COMPLY WITH LAW, THE COMPANY SHALL PROMPTLY NOTIFY THE
INITIAL PURCHASER AND PREPARE, SUBJECT TO SECTION 3(A) HEREOF, SUCH AMENDMENT OR
SUPPLEMENT AS MAY BE NECESSARY TO CORRECT SUCH UNTRUE STATEMENT OR OMISSION.


(C)  COPIES OF OFFERING DOCUMENTS.  THE COMPANY AGREES TO FURNISH TO THE INITIAL
PURCHASER, WITHOUT CHARGE, UNTIL THE EARLIER OF NINE MONTHS AFTER THE APPLICABLE
TIME OR THE COMPLETION OF THE RESALE OF THE NOTES BY THE INITIAL PURCHASER (AS
NOTIFIED BY THE INITIAL PURCHASER TO THE COMPANY) AS MANY COPIES OF THE
PRELIMINARY OFFERING MEMORANDUM, THE DISCLOSURE PACKAGE OR THE FINAL OFFERING
MEMORANDUM AND ANY AMENDMENTS AND SUPPLEMENTS THERETO AS THE INITIAL PURCHASER
MAY REASONABLY REQUEST.


(D)  BLUE SKY COMPLIANCE.  THE COMPANY SHALL COOPERATE WITH THE INITIAL
PURCHASER AND COUNSEL FOR THE INITIAL PURCHASER, AS THE INITIAL PURCHASER MAY
REASONABLY REQUEST FROM TIME TO TIME, TO QUALIFY OR REGISTER THE NOTES FOR SALE
UNDER (OR OBTAIN EXEMPTIONS FROM THE APPLICATION OF) THE STATE SECURITIES OR
BLUE SKY LAWS OR CANADIAN PROVINCIAL SECURITIES LAWS OR OTHER FOREIGN LAWS OF
THOSE JURISDICTIONS DESIGNATED BY THE INITIAL PURCHASER, SHALL COMPLY WITH SUCH
LAWS AND SHALL CONTINUE SUCH QUALIFICATIONS, REGISTRATIONS AND EXEMPTIONS IN
EFFECT SO LONG AS REQUIRED FOR THE DISTRIBUTION OF THE NOTES.  THE COMPANY SHALL
NOT BE REQUIRED TO QUALIFY AS A FOREIGN CORPORATION OR TO TAKE ANY ACTION THAT
WOULD SUBJECT IT TO GENERAL SERVICE OF PROCESS IN ANY SUCH JURISDICTION WHERE IT
IS NOT PRESENTLY QUALIFIED OR WHERE IT WOULD BE SUBJECT TO TAXATION AS A FOREIGN
CORPORATION.  THE COMPANY WILL ADVISE THE INITIAL PURCHASER PROMPTLY OF THE
SUSPENSION OF THE QUALIFICATION OR REGISTRATION OF (OR ANY SUCH EXEMPTION
RELATING TO) THE NOTES FOR OFFERING, SALE OR TRADING IN ANY JURISDICTION OR ANY
INITIATION OR THREAT OF ANY PROCEEDING FOR ANY SUCH PURPOSE, AND IN THE EVENT OF
THE ISSUANCE OF ANY ORDER SUSPENDING SUCH QUALIFICATION, REGISTRATION OR
EXEMPTION,

9


--------------------------------------------------------------------------------



THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO OBTAIN THE WITHDRAWAL
THEREOF AT THE EARLIEST POSSIBLE MOMENT.


(E)  RULE 144A INFORMATION.  FOR SO LONG AS ANY OF THE NOTES ARE “RESTRICTED
SECURITIES” WITHIN THE MEANING OF RULE 144(A)(3) UNDER THE SECURITIES ACT, THE
COMPANY SHALL PROVIDE TO ANY HOLDER OF THE NOTES OR TO ANY PROSPECTIVE PURCHASER
OF THE NOTES DESIGNATED BY ANY HOLDER, UPON REQUEST OF SUCH HOLDER OR
PROSPECTIVE PURCHASER, INFORMATION REQUIRED TO BE PROVIDED BY RULE 144A(D)(4) OF
THE SECURITIES ACT IF, AT THE TIME OF SUCH REQUEST, THE COMPANY IS NOT SUBJECT
TO THE REPORTING REQUIREMENTS UNDER SECTION 13 OR 15(D) OF THE EXCHANGE ACT.


(F)  COMPLIANCE WITH SECURITIES LAW.  DURING THE PERIOD BEGINNING ON THE
APPLICABLE TIME AND ENDING ON THE DATE WHICH IS THE EARLIER OF NINE MONTHS AFTER
THE APPLICABLE TIME OR THE COMPLETION OF THE RESALE OF THE NOTES BY THE INITIAL
PURCHASER (AS NOTIFIED BY THE INITIAL PURCHASER TO THE COMPANY), THE COMPANY
WILL COMPLY WITH ALL APPLICABLE SECURITIES AND OTHER LAWS, RULES AND REGULATIONS
IN ALL MATERIAL RESPECTS, INCLUDING, WITHOUT LIMITATION, THE SARBANES-OXLEY ACT,
AND USE ITS REASONABLE BEST EFFORTS TO CAUSE THE COMPANY’S DIRECTORS AND
OFFICERS, IN THEIR CAPACITIES AS SUCH, TO COMPLY WITH SUCH LAWS, RULES AND
REGULATIONS, INCLUDING, WITHOUT LIMITATION, THE PROVISIONS OF THE SARBANES-OXLEY
ACT.


(G)  LEGENDS.  EACH OF THE NOTES WILL BEAR, TO THE EXTENT APPLICABLE, THE LEGEND
CONTAINED IN “NOTICE TO INVESTORS” IN THE DISCLOSURE PACKAGE FOR THE TIME PERIOD
AND UPON THE OTHER TERMS STATED THEREIN.


(H)  WRITTEN INFORMATION CONCERNING THE OFFERING.  WITHOUT THE PRIOR WRITTEN
CONSENT OF THE INITIAL PURCHASER, THE COMPANY WILL NOT GIVE TO ANY PROSPECTIVE
PURCHASER OF THE NOTES OR ANY OTHER PERSON NOT IN ITS EMPLOY ANY WRITTEN
INFORMATION CONCERNING THE OFFERING OF THE NOTES OTHER THAN THE DISCLOSURE
PACKAGE, THE FINAL OFFERING MEMORANDUM OR ANY OTHER OFFERING MATERIALS PREPARED
BY OR WITH THE PRIOR CONSENT OF THE INITIAL PURCHASER; PROVIDED, THAT THE PRIOR
WRITTEN CONSENT OF THE INITIAL PURCHASER SHALL BE DEEMED TO HAVE BEEN GIVEN IN
RESPECT OF THE TERM SHEET DESCRIBED IN SECTION 1(F)(II) HEREOF.


(I)  NO GENERAL SOLICITATION.  EXCEPT FOLLOWING THE EFFECTIVENESS OF THE
REGISTRATION STATEMENT (AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT), THE
COMPANY WILL NOT, AND WILL CAUSE ITS SUBSIDIARIES NOT TO, SOLICIT ANY OFFER TO
BUY OR OFFER TO SELL THE NOTES BY MEANS OF ANY FORM OF GENERAL SOLICITATION OR
GENERAL ADVERTISING (AS THOSE TERMS ARE USED IN REGULATION D UNDER THE
SECURITIES ACT) OR IN ANY MANNER INVOLVING A PUBLIC OFFERING WITHIN THE MEANING
OF SECTION 4(2) OF THE SECURITIES ACT.


(J)  NO INTEGRATION.  THE COMPANY WILL NOT, AND WILL CAUSE ITS SUBSIDIARIES NOT
TO, SELL, OFFER FOR SALE OR SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN
RESPECT OF ANY “SECURITY” (AS DEFINED IN THE SECURITIES ACT) IN A TRANSACTION
THAT COULD BE INTEGRATED WITH THE SALE OF THE NOTES IN A MANNER THAT WOULD
REQUIRE THE REGISTRATION UNDER THE SECURITIES ACT OF THE NOTES.


(K)  INFORMATION TO PUBLISHERS.  ANY INFORMATION PROVIDED BY THE COMPANY TO
PUBLISHERS OF PUBLICLY AVAILABLE DATABASES ABOUT THE TERMS OF THE NOTES SHALL
INCLUDE A STATEMENT THAT THE NOTES HAVE NOT BEEN REGISTERED UNDER THE ACT AND
ARE SUBJECT TO RESTRICTIONS UNDER RULE 144A OF THE ACT.


(L)  DTC.  THE COMPANY WILL COOPERATE WITH THE INITIAL PURCHASER AND USE ITS
BEST EFFORTS TO PERMIT THE NOTES TO BE ELIGIBLE FOR CLEARANCE AND SETTLEMENT
THROUGH THE DEPOSITORY TRUST COMPANY.

10


--------------------------------------------------------------------------------



(M)  RULE 144 TOLLING.  DURING THE PERIOD OF TWO YEARS AFTER THE LAST CLOSING
DATE, THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY OF ITS “AFFILIATES” (AS
DEFINED IN RULE 144 UNDER THE SECURITIES ACT) TO, RESELL ANY OF THE NOTES WHICH
CONSTITUTE “RESTRICTED SECURITIES” UNDER RULE 144 THAT HAVE BEEN REACQUIRED BY
ANY OF THEM.


(N)  USE OF PROCEEDS.  THE COMPANY SHALL APPLY THE NET PROCEEDS FROM THE SALE OF
THE NOTES SOLD BY IT IN THE MANNER DESCRIBED UNDER THE CAPTION “USE OF PROCEEDS”
IN THE DISCLOSURE PACKAGE AND THE FINAL OFFERING MEMORANDUM.


(O)  TRANSFER AGENT.  THE COMPANY SHALL ENGAGE AND MAINTAIN, AT ITS EXPENSE, A
REGISTRAR AND TRANSFER AGENT FOR THE COMMON STOCK.


(P)  AVAILABLE CONVERSION SHARES.  THE COMPANY WILL RESERVE AND KEEP AVAILABLE
AT ALL TIMES, FREE OF PRE-EMPTIVE RIGHTS, THE FULL NUMBER OF CONVERSION SHARES.


(Q)  CONVERSION PRICE.  BETWEEN THE DATE HEREOF AND THE CLOSING DATE, THE
COMPANY WILL NOT DO OR AUTHORIZE ANY ACT OR THING THAT WOULD RESULT IN AN
ADJUSTMENT OF THE CONVERSION PRICE OF THE NOTES.


(R)  INVESTMENT LIMITATION.  THE COMPANY SHALL NOT INVEST OR OTHERWISE USE THE
PROCEEDS RECEIVED BY THE COMPANY FROM ITS SALE OF THE NOTES IN SUCH A MANNER AS
WOULD REQUIRE THE COMPANY OR ANY OF ITS SUBSIDIARIES TO REGISTER AS AN
INVESTMENT COMPANY UNDER THE INVESTMENT COMPANY ACT.


(S)  NO MANIPULATION OF PRICE.  UNTIL THE DATE OF THE COMPLETION OF THE RESALE
OF THE NOTES BY THE INITIAL PURCHASER (AS NOTIFIED BY THE INITIAL PURCHASER TO
THE COMPANY), THE COMPANY WILL NOT TAKE, DIRECTLY OR INDIRECTLY, ANY ACTION (I)
DESIGNED TO CAUSE OR RESULT IN, OR THAT HAS CONSTITUTED OR MIGHT REASONABLY BE
EXPECTED TO CONSTITUTE, THE STABILIZATION OR MANIPULATION OF THE PRICE OF ANY
SECURITIES OF THE COMPANY OR (II) THAT WOULD VIOLATE REGULATION M UNDER THE
EXCHANGE ACT.


(T)  INCLUSION OF CONVERSION SHARES.  TO THE EXTENT THAT ANY CONVERSION SHARES
DO NOT COME FROM THE COMPANY’S TREASURY SHARES, PRIOR TO ANY ISSUANCE OF ANY
CONVERSION SHARES, THE COMPANY WILL LIST, SUBJECT TO NOTICE OF ISSUANCE, SUCH
CONVERSION SHARES, ON THE NEW YORK STOCK EXCHANGE.


SECTION 4.  PAYMENT OF EXPENSES.  THE COMPANY AGREES TO PAY ALL COSTS, FEES AND
EXPENSES INCURRED IN CONNECTION WITH THE PERFORMANCE OF ITS OBLIGATIONS
HEREUNDER AND IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING
WITHOUT LIMITATION (I) ALL EXPENSES INCIDENT TO THE ISSUANCE AND DELIVERY OF THE
NOTES (INCLUDING ALL PRINTING AND ENGRAVING COSTS), (II) ALL FEES AND EXPENSES
OF THE TRUSTEE UNDER THE INDENTURE, (III) ALL NECESSARY ISSUE, TRANSFER AND
OTHER STAMP TAXES IN CONNECTION WITH THE ISSUANCE AND SALE OF THE NOTES TO THE
INITIAL PURCHASER, (IV) ALL FEES AND EXPENSES OF THE COMPANY’S COUNSEL,
INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS AND OTHER ADVISORS, (V) ALL COSTS AND
EXPENSES INCURRED IN CONNECTION WITH THE PREPARATION, PRINTING, SHIPPING AND
DISTRIBUTION OF THE  DISCLOSURE PACKAGE AND THE FINAL OFFERING MEMORANDUM, ALL
AMENDMENTS AND SUPPLEMENTS THERETO AND THIS AGREEMENT, (VI) ALL FILING FEES,
ATTORNEYS’ FEES AND EXPENSES INCURRED BY THE COMPANY OR THE INITIAL PURCHASER IN
CONNECTION WITH QUALIFYING OR REGISTERING (OR OBTAINING EXEMPTIONS FROM THE
QUALIFICATION OR REGISTRATION OF) ALL OR ANY PART OF THE NOTES FOR OFFER AND
SALE UNDER THE STATE SECURITIES OR BLUE SKY LAWS OR THE PROVINCIAL SECURITIES
LAWS OF CANADA, AND, IF REQUESTED BY THE INITIAL PURCHASER, PREPARING AND
PRINTING A “BLUE SKY SURVEY” OR MEMORANDUM, AND ANY SUPPLEMENTS THERETO,
ADVISING THE INITIAL PURCHASER OF SUCH QUALIFICATIONS, REGISTRATIONS AND
EXEMPTIONS, (VII)  THE EXPENSES OF THE COMPANY AND THE

11


--------------------------------------------------------------------------------



INITIAL PURCHASER IN CONNECTION WITH THE MARKETING AND OFFERING OF THE NOTES,
(VIII) THE FEES AND EXPENSES ASSOCIATED WITH INCLUDING THE CONVERSION SHARES ON
THE NEW YORK STOCK EXCHANGE, (IX) ALL EXPENSES AND FEES IN CONNECTION WITH
ADMITTING THE NOTES FOR TRADING IN THE PORTAL MARKET AND (X) ALL OTHER COST AND
EXPENSES INCIDENT TO THE PERFORMANCE OF THE OBLIGATIONS OF THE COMPANY HEREUNDER
FOR WHICH PROVISION IS NOT OTHERWISE MADE IN THIS SECTION.  EXCEPT AS PROVIDED
IN THIS SECTION 4, SECTION 7 AND SECTION 10 HEREOF, THE INITIAL PURCHASER SHALL
PAY ITS OWN EXPENSES, INCLUDING THE FEES AND DISBURSEMENTS OF ITS COUNSEL.


SECTION 5.  CONDITIONS OF THE OBLIGATIONS OF THE INITIAL PURCHASER.  THE
OBLIGATIONS OF THE INITIAL PURCHASER TO PURCHASE AND PAY FOR THE NOTES AS
PROVIDED HEREIN ON THE CLOSING DATE AND, WITH RESPECT TO THE OPTIONAL NOTES, THE
OPTION CLOSING DATE, IF APPLICABLE, SHALL BE SUBJECT TO THE ACCURACY OF THE
REPRESENTATIONS AND WARRANTIES ON THE PART OF THE COMPANY SET FORTH IN SECTION 1
HEREOF AS OF THE DATE HEREOF AND AS OF THE CLOSING DATE AS THOUGH THEN MADE AND,
WITH RESPECT TO THE OPTIONAL NOTES, AS OF THE RELATED OPTION CLOSING DATE AS
THOUGH THEN MADE, TO THE TIMELY PERFORMANCE BY THE COMPANY OF ITS COVENANTS AND
OTHER OBLIGATIONS HEREUNDER, AND TO EACH OF THE FOLLOWING ADDITIONAL CONDITIONS:


(A)  ACCOUNTANTS’ COMFORT LETTER.  ON THE DATE HEREOF, THE INITIAL PURCHASER
SHALL HAVE RECEIVED FROM KPMG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR
THE COMPANY, A LETTER DATED THE DATE HEREOF, EACH ADDRESSED TO THE INITIAL
PURCHASER, IN FORM AND SUBSTANCE SATISFACTORY TO THE INITIAL PURCHASER,
CONTAINING STATEMENTS AND INFORMATION OF THE TYPE ORDINARILY INCLUDED IN
ACCOUNTANTS’ “COMFORT LETTERS” TO THE INITIAL PURCHASER, DELIVERED ACCORDING TO
STATEMENT OF AUDITING STANDARDS NO. 72 (OR ANY SUCCESSOR BULLETIN), WITH RESPECT
TO THE AUDITED AND UNAUDITED FINANCIAL STATEMENTS AND CERTAIN FINANCIAL
INFORMATION CONTAINED IN THE DISCLOSURE PACKAGE AND THE FINAL OFFERING
MEMORANDUM WITH RESPECT TO THE COMPANY.


(B)  NO MATERIAL ADVERSE CHANGE OR RATING AGENCY CHANGE.  FOR THE PERIOD FROM
AND AFTER THE DATE OF THIS AGREEMENT AND PRIOR TO THE CLOSING DATE AND, WITH
RESPECT TO THE OPTIONAL NOTES, THE OPTION CLOSING DATE:

(I)            IN THE SOLE JUDGMENT OF THE INITIAL PURCHASER THERE SHALL NOT
HAVE OCCURRED ANY MATERIAL ADVERSE CHANGE THAT MAKES IT IMPRACTICAL OR
INADVISABLE TO PROCEED WITH THE OFFERING AND DELIVERY OF THE NOTES AS
CONTEMPLATED BY THE DISCLOSURE PACKAGE AND THE FINAL OFFERING MEMORANDUM; AND

(II)           THERE SHALL NOT HAVE OCCURRED ANY DOWNGRADING, NOR SHALL ANY
NOTICE HAVE BEEN GIVEN OF ANY INTENDED OR POTENTIAL DOWNGRADING OR OF ANY REVIEW
FOR A POSSIBLE CHANGE THAT DOES NOT INDICATE THE DIRECTION OF THE POSSIBLE
CHANGE, IN THE RATING ACCORDED ANY DEBT SECURITIES OF THE COMPANY BY ANY
“NATIONALLY RECOGNIZED STATISTICAL RATING ORGANIZATION” AS SUCH TERM IS DEFINED
FOR PURPOSES OF RULE 436(G)(2) UNDER THE SECURITIES ACT.


(C)  OPINION OF COUNSEL FOR THE COMPANY.  ON EACH OF THE CLOSING DATE AND THE
OPTION CLOSING DATE, IF APPLICABLE, THE INITIAL PURCHASER SHALL HAVE RECEIVED
THE FAVORABLE OPINION OF SIRI S. MARSHALL, GENERAL COUNSEL OF THE COMPANY, DATED
AS OF SUCH CLOSING DATE, THE FORM OF WHICH IS ATTACHED AS EXHIBIT A.


(D)  OPINION OF COUNSEL FOR THE INITIAL PURCHASER.  ON EACH OF THE CLOSING DATE
AND THE OPTION CLOSING DATE, IF APPLICABLE, THE INITIAL PURCHASER SHALL HAVE
RECEIVED THE FAVORABLE OPINION OF DAVIS POLK & WARDWELL, COUNSEL FOR THE INITIAL
PURCHASER, DATED AS OF SUCH CLOSING DATE, IN FORM AND SUBSTANCE SATISFACTORY TO,
AND ADDRESSED TO, THE INITIAL PURCHASER, WITH RESPECT TO THE

12


--------------------------------------------------------------------------------



ISSUANCE AND SALE OF THE NOTES, THE DISCLOSURE PACKAGE, THE FINAL OFFERING
MEMORANDUM AND OTHER RELATED MATTERS AS THE INITIAL PURCHASER MAY REASONABLY
REQUIRE, AND THE COMPANY SHALL HAVE FURNISHED TO SUCH COUNSEL SUCH DOCUMENTS AS
THEY REQUEST FOR THE PURPOSE OF ENABLING THEM TO PASS UPON SUCH MATTERS.


(E)  OFFICERS’ CERTIFICATE.  ON EACH OF THE CLOSING DATE AND THE OPTION CLOSING
DATE, IF APPLICABLE, THE INITIAL PURCHASER SHALL HAVE RECEIVED A WRITTEN
CERTIFICATE EXECUTED BY THE CHAIRMAN OF THE BOARD OR THE PRESIDENT OR ANY VICE
PRESIDENT AND THE PRINCIPAL FINANCIAL OR ACCOUNTING OFFICER OF THE COMPANY,
DATED AS OF SUCH CLOSING DATE, TO THE EFFECT SET FORTH IN SUBSECTION (B)(II) OF
THIS SECTION 5, AND FURTHER TO THE EFFECT THAT:

(I)            FOR THE PERIOD FROM AND AFTER THE DATE OF THIS AGREEMENT AND
PRIOR TO SUCH CLOSING DATE THERE HAS NOT OCCURRED ANY MATERIAL ADVERSE CHANGE;

(II)           THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY SET
FORTH IN SECTION 1 OF THIS AGREEMENT ARE TRUE AND CORRECT WITH THE SAME FORCE
AND EFFECT AS THOUGH EXPRESSLY MADE ON AND AS OF SUCH CLOSING DATE; AND

(III)          THE COMPANY HAS COMPLIED WITH ALL THE AGREEMENTS HEREUNDER AND
SATISFIED ALL THE CONDITIONS ON ITS PART TO BE PERFORMED OR SATISFIED HEREUNDER
AT OR PRIOR TO SUCH CLOSING DATE.


(F)  BRING-DOWN COMFORT LETTER.  ON EACH OF THE CLOSING DATE AND THE OPTION
CLOSING DATE, IF APPLICABLE, THE INITIAL PURCHASER SHALL HAVE RECEIVED FROM KPMG
LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE COMPANY, A LETTER DATED
SUCH DATE, IN FORM AND SUBSTANCE SATISFACTORY TO THE INITIAL PURCHASER, TO THE
EFFECT THAT THEY REAFFIRM THE STATEMENTS MADE IN THE LETTER FURNISHED BY THEM
PURSUANT TO SUBSECTION (A) OF THIS SECTION 5, EXCEPT THAT THE SPECIFIED DATE
REFERRED TO THEREIN FOR THE CARRYING OUT OF PROCEDURES SHALL BE NO MORE THAN
THREE BUSINESS DAYS PRIOR TO THE CLOSING DATE OR OPTION CLOSING DATE, AS THE
CASE MAY BE.


(G)  REGISTRATION RIGHTS AGREEMENT.  THE COMPANY AND THE INITIAL PURCHASER SHALL
HAVE EXECUTED AND DELIVERED THE REGISTRATION RIGHTS AGREEMENT (IN FORM AND
SUBSTANCE SATISFACTORY TO THE INITIAL PURCHASER), AND THE REGISTRATION RIGHTS
AGREEMENT SHALL BE IN FULL FORCE AND EFFECT.


(H)  PORTAL DESIGNATION.  THE NOTES SHALL HAVE BEEN DESIGNATED PORTAL-ELIGIBLE
SECURITIES IN ACCORDANCE WITH THE RULES AND REGULATIONS OF THE NATIONAL
ASSOCIATION OF SECURITIES DEALERS, INC.


(I)  ADDITIONAL DOCUMENTS.  ON OR BEFORE EACH OF THE CLOSING DATE AND THE OPTION
CLOSING DATE, IF APPLICABLE, THE INITIAL PURCHASER AND COUNSEL FOR THE INITIAL
PURCHASER SHALL HAVE RECEIVED SUCH INFORMATION, DOCUMENTS AND OPINIONS AS THEY
MAY REASONABLY REQUIRE FOR THE PURPOSES OF ENABLING THEM TO PASS UPON THE
ISSUANCE AND SALE OF THE NOTES AS CONTEMPLATED HEREIN, OR IN ORDER TO EVIDENCE
THE ACCURACY OF ANY OF THE REPRESENTATIONS AND WARRANTIES, OR THE SATISFACTION
OF ANY OF THE CONDITIONS OR AGREEMENTS, HEREIN CONTAINED.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Initial
Purchaser by notice to the Company at any time on or prior to the Closing Date
and, with respect to the Optional Notes, at any time prior to the Option Closing
Date, which termination shall be without liability on the part of any party to
any other party, except that Section 4, Section 7 Section 8, Section  9, Section
11 and Section  12 shall at all times be effective and shall survive such
termination.

13


--------------------------------------------------------------------------------



SECTION 6.  REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF INITIAL PURCHASER. 
THE INITIAL PURCHASER REPRESENTS AND WARRANTS THAT IT IS A “QUALIFIED
INSTITUTIONAL BUYER”, AS DEFINED IN RULE 144A (A “QIB”).  THE INITIAL PURCHASER
AGREES WITH THE COMPANY THAT:

(a)  The Notes and the Conversion Shares have not been and will not be
registered under the Securities Act in connection with the initial offering of
the Notes.

(b)  The Initial Purchaser is purchasing the Notes pursuant to a private sale
exemption from registration under the Securities Act.

(c)  The Notes have not been and will not be offered or sold by the Initial
Purchaser or its affiliates acting on its behalf except in accordance with Rule
144A.

(d)  The Initial Purchaser will not offer or sell the Notes by means of any form
of general solicitation or general advertising within the meaning of Rule 502(c)
of Regulation D, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine or similar medium or
broadcast over television or radio, or (ii) any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising.

(e)  The Initial Purchaser has not offered or sold, and will not offer or sell,
any Notes except to persons whom it reasonably believes to be QIBs.


SECTION 7.  REIMBURSEMENT OF INITIAL PURCHASER’S EXPENSES.  IF THIS AGREEMENT IS
TERMINATED BY THE INITIAL PURCHASER PURSUANT TO SECTION 5 OR SECTION 10, OR IF
THE SALE TO THE INITIAL PURCHASER OF THE NOTES ON THE CLOSING DATE IS NOT
CONSUMMATED BECAUSE OF ANY REFUSAL, INABILITY OR FAILURE ON THE PART OF THE
COMPANY TO PERFORM ANY AGREEMENT HEREIN OR TO COMPLY WITH ANY PROVISION HEREOF,
THE COMPANY AGREES TO REIMBURSE THE INITIAL PURCHASER UPON DEMAND FOR ALL
OUT-OF-POCKET EXPENSES THAT SHALL HAVE BEEN REASONABLY INCURRED BY THE INITIAL
PURCHASER IN CONNECTION WITH THE PROPOSED PURCHASE AND THE OFFERING AND SALE OF
THE NOTES, INCLUDING BUT NOT LIMITED TO FEES AND DISBURSEMENTS OF COUNSEL,
PRINTING EXPENSES, TRAVEL EXPENSES, POSTAGE, FACSIMILE AND TELEPHONE CHARGES.


SECTION 8.  INDEMNIFICATION.


(A)  INDEMNIFICATION OF THE INITIAL PURCHASER.  THE COMPANY AGREES TO INDEMNIFY
AND HOLD HARMLESS THE INITIAL PURCHASER, ITS DIRECTORS, OFFICERS AND EMPLOYEES,
AGENTS, AND EACH PERSON, IF ANY, WHO CONTROLS THE INITIAL PURCHASER WITHIN THE
MEANING OF THE SECURITIES ACT AND THE EXCHANGE ACT AGAINST ANY LOSS, CLAIM,
DAMAGE, LIABILITY OR EXPENSE, AS INCURRED, TO WHICH THE INITIAL PURCHASER OR
SUCH CONTROLLING PERSON MAY BECOME SUBJECT, INSOFAR AS SUCH LOSS, CLAIM, DAMAGE,
LIABILITY OR EXPENSE (OR ACTIONS IN RESPECT THEREOF AS CONTEMPLATED BELOW)
ARISES OUT OF OR IS BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT
OF A MATERIAL FACT CONTAINED IN THE PRELIMINARY OFFERING MEMORANDUM, THE FINAL
OFFERING MEMORANDUM, THE FINAL TERM SHEET, ANY ISSUER WRITTEN INFORMATION OR ANY
OTHER WRITTEN INFORMATION USED BY OR ON BEHALF OF THE COMPANY IN CONNECTION WITH
THE OFFER OR SALE OF THE NOTES (OR ANY AMENDMENT OR SUPPLEMENT TO THE
FOREGOING), OR THE OMISSION OR ALLEGED OMISSION THEREFROM OF A MATERIAL FACT, IN
EACH CASE, NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF
THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, AND TO REIMBURSE
THE INITIAL PURCHASER, ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND EACH SUCH
CONTROLLING PERSON FOR ANY AND ALL EXPENSES (INCLUDING THE FEES AND
DISBURSEMENTS OF COUNSEL CHOSEN BY THE INITIAL PURCHASER) AS SUCH EXPENSES ARE
REASONABLY INCURRED BY THE INITIAL PURCHASER, ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR SUCH CONTROLLING PERSON IN CONNECTION WITH INVESTIGATING,
DEFENDING, SETTLING, COMPROMISING OR PAYING ANY SUCH

14


--------------------------------------------------------------------------------



LOSS, CLAIM, DAMAGE, LIABILITY, EXPENSE OR ACTION; PROVIDED, HOWEVER, THAT THE
FOREGOING INDEMNITY AGREEMENT SHALL NOT APPLY TO ANY LOSS, CLAIM, DAMAGE,
LIABILITY OR EXPENSE TO THE EXTENT, BUT ONLY TO THE EXTENT, ARISING OUT OF OR
BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR
ALLEGED OMISSION MADE IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION FURNISHED TO THE COMPANY BY THE INITIAL PURCHASER EXPRESSLY FOR USE
IN THE PRELIMINARY OFFERING MEMORANDUM, THE FINAL OFFERING MEMORANDUM, THE FINAL
TERM SHEET, ANY ISSUER WRITTEN INFORMATION OR ANY OTHER WRITTEN INFORMATION USED
BY OR ON BEHALF OF THE COMPANY IN CONNECTION WITH THE OFFER OR SALE OF THE NOTES
(OR ANY AMENDMENT OR SUPPLEMENT TO THE FOREGOING).

The indemnity agreement set forth in this Section 8(a) shall be in addition to
any liabilities that the Company may otherwise have.


(B)  INDEMNIFICATION OF THE COMPANY, ITS DIRECTORS AND OFFICERS.  THE INITIAL
PURCHASER AGREES TO INDEMNIFY AND HOLD HARMLESS THE COMPANY, EACH OF ITS
DIRECTORS, EACH OF ITS OFFICERS, EMPLOYEES, AGENTS AND EACH PERSON, IF ANY, WHO
CONTROLS THE COMPANY WITHIN THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE
ACT, AGAINST ANY LOSS, CLAIM, DAMAGE, LIABILITY OR EXPENSE, AS INCURRED, TO
WHICH THE COMPANY, OR ANY SUCH DIRECTOR, OFFICER, EMPLOYEE, AGENT OR CONTROLLING
PERSON MAY BECOME SUBJECT, INSOFAR AS SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR
EXPENSE (OR ACTIONS IN RESPECT THEREOF AS CONTEMPLATED BELOW) ARISES OUT OF OR
IS BASED UPON ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT
CONTAINED IN THE PRELIMINARY OFFERING MEMORANDUM, THE FINAL OFFERING MEMORANDUM,
THE FINAL TERM SHEET, ANY ISSUER WRITTEN INFORMATION OR ANY OTHER WRITTEN
INFORMATION USED BY OR ON BEHALF OF THE COMPANY IN CONNECTION WITH THE OFFER OR
SALE OF THE NOTES (OR ANY AMENDMENT OR SUPPLEMENT TO THE FOREGOING) OR ARISES
OUT OF OR IS BASED UPON THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN A
MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF
THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, IN EACH CASE TO
THE EXTENT, AND ONLY TO THE EXTENT, THAT SUCH UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OR OMISSION OR ALLEGED OMISSION WAS MADE IN THE PRELIMINARY OFFERING
MEMORANDUM, THE FINAL OFFERING MEMORANDUM, THE FINAL TERM SHEET, ANY ISSUER
WRITTEN INFORMATION OR ANY OTHER WRITTEN INFORMATION USED BY OR ON BEHALF OF THE
COMPANY IN CONNECTION WITH THE OFFER OR SALE OF THE NOTES (OR ANY AMENDMENT OR
SUPPLEMENT TO THE FOREGOING), IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION FURNISHED TO THE COMPANY BY THE INITIAL PURCHASER EXPRESSLY FOR USE
THEREIN; AND TO REIMBURSE THE COMPANY, OR ANY SUCH DIRECTOR, OFFICER, EMPLOYEE,
AGENT OR CONTROLLING PERSON FOR ANY AND ALL EXPENSES (INCLUDING THE FEES AND
DISBURSEMENTS OF COUNSEL) AS SUCH EXPENSES ARE REASONABLY INCURRED BY THE
COMPANY, OR ANY SUCH DIRECTOR, OFFICER, EMPLOYEE, AGENT OR CONTROLLING PERSON IN
CONNECTION WITH INVESTIGATING, DEFENDING, SETTLING, COMPROMISING OR PAYING ANY
SUCH LOSS, CLAIM, DAMAGE, LIABILITY, EXPENSE OR ACTION.  THE COMPANY HEREBY
ACKNOWLEDGES THAT THE ONLY INFORMATION THAT THE INITIAL PURCHASER HAS FURNISHED
TO THE COMPANY EXPRESSLY FOR USE IN THE PRELIMINARY OFFERING MEMORANDUM, THE
FINAL OFFERING MEMORANDUM, THE FINAL TERM SHEET, ANY ISSUER WRITTEN INFORMATION
OR ANY OTHER WRITTEN INFORMATION USED BY OR ON BEHALF OF THE COMPANY IN
CONNECTION WITH THE OFFER OR SALE OF THE NOTES (OR ANY AMENDMENT OR SUPPLEMENT
TO THE FOREGOING), ARE THE STATEMENTS SET FORTH IN SCHEDULE B.  THE INDEMNITY
AGREEMENT SET FORTH IN THIS SECTION 8(B) SHALL BE IN ADDITION TO ANY LIABILITIES
THAT EACH INITIAL PURCHASER MAY OTHERWISE HAVE.


(C)  NOTIFICATIONS AND OTHER INDEMNIFICATION PROCEDURES.  PROMPTLY AFTER RECEIPT
BY AN INDEMNIFIED PARTY UNDER THIS SECTION 8 OF NOTICE OF THE COMMENCEMENT OF
ANY ACTION, SUCH INDEMNIFIED PARTY WILL, IF A CLAIM IN RESPECT THEREOF IS TO BE
MADE AGAINST AN INDEMNIFYING PARTY UNDER THIS SECTION 8, NOTIFY THE INDEMNIFYING
PARTY IN WRITING OF THE COMMENCEMENT THEREOF, BUT THE FAILURE TO SO NOTIFY THE
INDEMNIFYING PARTY (I) WILL NOT RELIEVE IT FROM LIABILITY UNDER PARAGRAPH (A) OR
(B) ABOVE UNLESS AND TO THE EXTENT IT DID NOT OTHERWISE LEARN OF SUCH ACTION AND
SUCH FAILURE RESULTS IN THE FORFEITURE BY THE INDEMNIFYING PARTY OF SUBSTANTIAL
RIGHTS AND DEFENSES AND (II) WILL

15


--------------------------------------------------------------------------------



NOT, IN ANY EVENT, RELIEVE THE INDEMNIFYING PARTY FROM ANY OBLIGATIONS TO ANY
INDEMNIFIED PARTY OTHER THAN THE INDEMNIFICATION OBLIGATION PROVIDED IN
PARAGRAPH (A) OR (B) ABOVE.  IN CASE ANY SUCH ACTION IS BROUGHT AGAINST ANY
INDEMNIFIED PARTY AND SUCH INDEMNIFIED PARTY SEEKS OR INTENDS TO SEEK INDEMNITY
FROM AN INDEMNIFYING PARTY, THE INDEMNIFYING PARTY WILL BE ENTITLED TO
PARTICIPATE IN, AND, TO THE EXTENT THAT IT SHALL ELECT, JOINTLY WITH ALL OTHER
INDEMNIFYING PARTIES SIMILARLY NOTIFIED, BY WRITTEN NOTICE DELIVERED TO THE
INDEMNIFIED PARTY PROMPTLY AFTER RECEIVING THE AFORESAID NOTICE FROM SUCH
INDEMNIFIED PARTY, TO ASSUME THE DEFENSE THEREOF WITH COUNSEL REASONABLY
SATISFACTORY TO SUCH INDEMNIFIED PARTY; PROVIDED, HOWEVER, IF THE DEFENDANTS IN
ANY SUCH ACTION INCLUDE BOTH THE INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY
AND THE INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED THAT A CONFLICT MAY
ARISE BETWEEN THE POSITIONS OF THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY
IN CONDUCTING THE DEFENSE OF ANY SUCH ACTION OR THAT THERE MAY BE LEGAL DEFENSES
AVAILABLE TO IT AND/OR OTHER INDEMNIFIED PARTIES THAT ARE DIFFERENT FROM OR
ADDITIONAL TO THOSE AVAILABLE TO THE INDEMNIFYING PARTY, THE INDEMNIFIED PARTY
OR PARTIES SHALL HAVE THE RIGHT TO SELECT SEPARATE COUNSEL TO ASSUME SUCH LEGAL
DEFENSES AND TO OTHERWISE PARTICIPATE IN THE DEFENSE OF SUCH ACTION ON BEHALF OF
SUCH INDEMNIFIED PARTY OR PARTIES.  UPON RECEIPT OF NOTICE FROM THE INDEMNIFYING
PARTY TO SUCH INDEMNIFIED PARTY OF SUCH INDEMNIFYING PARTY’S ELECTION SO TO
ASSUME THE DEFENSE OF SUCH ACTION AND APPROVAL BY THE INDEMNIFIED PARTY OF
COUNSEL, THE INDEMNIFYING PARTY WILL NOT BE LIABLE TO SUCH INDEMNIFIED PARTY
UNDER THIS SECTION 8 FOR ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY
SUCH INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE THEREOF UNLESS (I) THE
INDEMNIFIED PARTY SHALL HAVE EMPLOYED SEPARATE COUNSEL IN ACCORDANCE WITH THE
PROVISO TO THE PRECEDING SENTENCE (IT BEING UNDERSTOOD, HOWEVER, THAT THE
INDEMNIFYING PARTY SHALL NOT BE LIABLE FOR THE EXPENSES OF MORE THAN ONE
SEPARATE COUNSEL (OTHER THAN LOCAL COUNSEL), REASONABLY APPROVED BY THE
INDEMNIFYING PARTY (OR BY THE INITIAL PURCHASER IN THE CASE OF SECTION 8(B)),
REPRESENTING THE INDEMNIFIED PARTIES WHO ARE PARTIES TO SUCH ACTION) OR (II) THE
INDEMNIFYING PARTY SHALL NOT HAVE EMPLOYED COUNSEL REASONABLY SATISFACTORY TO
THE INDEMNIFIED PARTY TO REPRESENT THE INDEMNIFIED PARTY WITHIN A REASONABLE
TIME AFTER NOTICE OF COMMENCEMENT OF THE ACTION, IN EACH OF WHICH CASES THE FEES
AND EXPENSES OF COUNSEL SHALL BE AT THE EXPENSE OF THE INDEMNIFYING PARTY.


(D)  SETTLEMENTS.  THE INDEMNIFYING PARTY UNDER THIS SECTION 8 SHALL NOT BE
LIABLE FOR ANY SETTLEMENT OF ANY PROCEEDING EFFECTED WITHOUT ITS WRITTEN
CONSENT, BUT IF SETTLED WITH SUCH CONSENT OR IF THERE IS A FINAL JUDGMENT FOR
THE PLAINTIFF, THE INDEMNIFYING PARTY AGREES TO INDEMNIFY THE INDEMNIFIED PARTY
AGAINST ANY LOSS, CLAIM, DAMAGE, LIABILITY OR EXPENSE BY REASON OF SUCH
SETTLEMENT OR JUDGMENT.  NOTWITHSTANDING THE FOREGOING SENTENCE, IF AT ANY TIME
AN INDEMNIFIED PARTY SHALL HAVE REQUESTED AN INDEMNIFYING PARTY TO REIMBURSE THE
INDEMNIFIED PARTY FOR FEES AND EXPENSES OF COUNSEL AS CONTEMPLATED BY SECTION
8(C) HEREOF, THE INDEMNIFYING PARTY AGREES THAT IT SHALL BE LIABLE FOR ANY
SETTLEMENT OF ANY PROCEEDING EFFECTED WITHOUT ITS WRITTEN CONSENT IF (I) SUCH
SETTLEMENT IS ENTERED INTO MORE THAN 45 DAYS AFTER RECEIPT BY SUCH INDEMNIFYING
PARTY OF THE AFORESAID REQUEST, (II) SUCH INDEMNIFYING PARTY SHALL HAVE RECEIVED
NOTICE OF THE TERMS OF SUCH SETTLEMENT AT LEAST 30 DAYS PRIOR TO SUCH SETTLEMENT
BEING ENTERED INTO AND (III) SUCH INDEMNIFYING PARTY SHALL NOT HAVE REIMBURSED
THE INDEMNIFIED PARTY IN ACCORDANCE WITH SUCH REQUEST PRIOR TO THE DATE OF SUCH
SETTLEMENT.  NOTWITHSTANDING THE IMMEDIATELY PRECEDING SENTENCE, IF AT ANY TIME
AN INDEMNIFIED PARTY SHALL HAVE REQUESTED AN INDEMNIFYING PARTY TO REIMBURSE THE
INDEMNIFIED PARTY FOR FEES AND EXPENSES OF COUNSEL, AN INDEMNIFYING PARTY SHALL
NOT BE LIABLE FOR ANY SETTLEMENT EFFECTED WITHOUT ITS CONSENT IF SUCH
INDEMNIFYING PARTY (X) REIMBURSES SUCH INDEMNIFIED PARTY IN ACCORDANCE WITH SUCH
REQUEST TO THE EXTENT IT CONSIDERS SUCH REQUEST TO BE REASONABLE AND (Y)
PROVIDES WRITTEN NOTICE TO THE INDEMNIFIED PARTY SUBSTANTIATING THE UNPAID
BALANCE AS UNREASONABLE, IN EACH CASE PRIOR TO THE DATE OF SUCH SETTLEMENT.  NO
INDEMNIFYING PARTY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED
PARTY, EFFECT ANY SETTLEMENT, COMPROMISE OR CONSENT TO THE ENTRY OF JUDGMENT IN
ANY PENDING OR THREATENED ACTION, SUIT OR PROCEEDING IN RESPECT OF WHICH ANY
INDEMNIFIED PARTY IS OR COULD HAVE BEEN A PARTY AND INDEMNITY WAS OR COULD HAVE

16


--------------------------------------------------------------------------------



BEEN SOUGHT HEREUNDER BY SUCH INDEMNIFIED PARTY, UNLESS SUCH SETTLEMENT,
COMPROMISE OR CONSENT (1) INCLUDES AN UNCONDITIONAL RELEASE OF SUCH INDEMNIFIED
PARTY FROM ALL LIABILITY ON CLAIMS THAT ARE THE SUBJECT MATTER OF SUCH ACTION,
SUIT OR PROCEEDING AND (2) DOES NOT INCLUDE A STATEMENT AS TO OR AN ADMISSION OF
FAULT, CULPABILITY OR A FAILURE TO ACT BY OR ON BEHALF OF ANY INDEMNIFIED PARTY.


SECTION 9.  CONTRIBUTION.  IF THE INDEMNIFICATION PROVIDED FOR IN SECTION 8 IS
FOR ANY REASON UNAVAILABLE TO OR OTHERWISE INSUFFICIENT TO HOLD HARMLESS AN
INDEMNIFIED PARTY IN RESPECT OF ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
EXPENSES REFERRED TO THEREIN, THEN EACH INDEMNIFYING PARTY SHALL CONTRIBUTE TO
THE AGGREGATE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY, AS INCURRED, AS
A RESULT OF ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES REFERRED TO
THEREIN (I) IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE
BENEFITS RECEIVED BY THE COMPANY, ON THE ONE HAND, AND THE INITIAL PURCHASER, ON
THE OTHER HAND, FROM THE OFFERING OF THE NOTES PURSUANT TO THIS AGREEMENT OR
(II) IF THE ALLOCATION PROVIDED BY CLAUSE (I) ABOVE IS NOT PERMITTED BY
APPLICABLE LAW, IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT NOT ONLY THE
RELATIVE BENEFITS REFERRED TO IN CLAUSE (I) ABOVE BUT ALSO THE RELATIVE FAULT OF
THE COMPANY, ON THE ONE HAND, AND THE INITIAL PURCHASER, ON THE OTHER HAND, IN
CONNECTION WITH THE STATEMENTS OR OMISSIONS OR ALLEGED STATEMENTS OR ALLEGED
OMISSIONS THAT RESULTED IN SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
EXPENSES, AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE
BENEFITS RECEIVED BY THE COMPANY, ON THE ONE HAND, AND THE INITIAL PURCHASER, ON
THE OTHER HAND, IN CONNECTION WITH THE OFFERING OF THE NOTES PURSUANT TO THIS
AGREEMENT SHALL BE DEEMED TO BE IN THE SAME RESPECTIVE PROPORTIONS AS THE TOTAL
NET PROCEEDS FROM THE OFFERING OF THE NOTES PURSUANT TO THIS AGREEMENT (BEFORE
DEDUCTING EXPENSES) RECEIVED BY THE COMPANY, AND THE TOTAL DISCOUNT, IF ANY,
RECEIVED BY THE INITIAL PURCHASER BEAR TO THE AGGREGATE INITIAL OFFERING PRICE
OF THE NOTES.  THE RELATIVE FAULT OF THE COMPANY, ON THE ONE HAND, AND THE
INITIAL PURCHASER, ON THE OTHER HAND, SHALL BE DETERMINED BY REFERENCE TO, AMONG
OTHER THINGS, WHETHER ANY SUCH UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL
FACT OR OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT RELATES TO
INFORMATION SUPPLIED BY THE COMPANY, ON THE ONE HAND, OR THE INITIAL PURCHASER,
ON THE OTHER HAND, AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO
INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8(c), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim.  The provisions set forth in Section 8(c) with
respect to notice of commencement of any action shall apply if a claim for
contribution is to be made under this Section 9; provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under Section 8(c) for purpose of indemnification.

The Company and the Initial Purchaser agree that it would not be just and
equitable if contribution pursuant to this Section 9 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in this Section 9.

Notwithstanding the provisions of this Section 9, the Initial Purchaser shall
not be required to contribute any amount in excess of the purchase discount or
commission received by the Initial Purchaser in connection with the Notes
purchased by it hereunder.  No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  For purposes of this Section 9, each director, officer,
employee and agent of the Initial Purchaser and each person, if any, who
controls the Initial Purchaser within the meaning of the Securities

17


--------------------------------------------------------------------------------


Act and the Exchange Act shall have the same rights to contribution as the
Initial Purchaser, and each director of the Company, each officer of the
Company, each employee or agent of the Company and each person, if any, who
controls the Company within the meaning of the Securities Act and the Exchange
Act shall have the same rights to contribution as the Company.


SECTION 10.  TERMINATION OF THIS AGREEMENT.  ON OR PRIOR TO THE CLOSING DATE
THIS AGREEMENT MAY BE TERMINATED BY THE INITIAL PURCHASER BY NOTICE GIVEN TO THE
COMPANY IF AT ANY TIME (I) TRADING OR QUOTATION IN ANY OF THE COMPANY’S
SECURITIES SHALL HAVE BEEN SUSPENDED OR LIMITED BY THE COMMISSION OR BY THE NEW
YORK STOCK EXCHANGE, OR TRADING IN SECURITIES GENERALLY ON EITHER THE NASDAQ
STOCK MARKET OR THE NEW YORK STOCK EXCHANGE SHALL HAVE BEEN SUSPENDED OR
LIMITED, OR MINIMUM OR MAXIMUM PRICES SHALL HAVE BEEN GENERALLY ESTABLISHED ON
ANY OF SUCH STOCK EXCHANGES BY THE COMMISSION OR THE NASD; (II) A GENERAL
BANKING MORATORIUM SHALL HAVE BEEN DECLARED BY ANY FEDERAL OR NEW YORK AUTHORITY
OR A MATERIAL DISRUPTION IN COMMERCIAL BANKING OR SECURITIES SETTLEMENT OR
CLEARANCE SERVICES IN THE UNITED STATES HAS OCCURRED OR (III) THERE SHALL HAVE
OCCURRED ANY OUTBREAK OR ESCALATION OF NATIONAL OR INTERNATIONAL HOSTILITIES OR
ANY CRISIS OR CALAMITY, OR ANY CHANGE IN THE UNITED STATES OR INTERNATIONAL
FINANCIAL MARKETS, OR ANY SUBSTANTIAL CHANGE OR DEVELOPMENT INVOLVING A
PROSPECTIVE SUBSTANTIAL CHANGE IN UNITED STATES OR INTERNATIONAL POLITICAL,
FINANCIAL OR ECONOMIC CONDITIONS, AS IN THE JUDGMENT OF THE INITIAL PURCHASER IS
MATERIAL AND ADVERSE AND MAKES IT IMPRACTICABLE OR INADVISABLE TO MARKET THE
NOTES IN THE MANNER AND ON THE TERMS DESCRIBED IN THE DISCLOSURE PACKAGE AND THE
FINAL OFFERING MEMORANDUM OR TO ENFORCE CONTRACTS FOR THE SALE OF SECURITIES. 
ANY TERMINATION PURSUANT TO THIS SECTION 10 SHALL BE WITHOUT LIABILITY ON THE
PART OF (A) THE COMPANY TO THE INITIAL PURCHASER OR (B)  THE INITIAL PURCHASER
TO THE COMPANY.


SECTION 11.  NO ADVISORY OR FIDUCIARY RESPONSIBILITY.  THE COMPANY ACKNOWLEDGES
AND AGREES THAT: (I) THE PURCHASE AND SALE OF THE NOTES PURSUANT TO THIS
AGREEMENT, INCLUDING THE DETERMINATION OF THE OFFERING PRICE OF THE NOTES AND
ANY RELATED DISCOUNTS AND COMMISSIONS, IS AN ARM’S-LENGTH COMMERCIAL TRANSACTION
BETWEEN THE COMPANY, ON THE ONE HAND, AND THE INITIAL PURCHASER, ON THE OTHER
HAND, AND THE COMPANY IS CAPABLE OF EVALUATING AND UNDERSTANDING AND UNDERSTANDS
AND ACCEPTS THE TERMS, RISKS AND CONDITIONS OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT; (II) IN CONNECTION WITH EACH TRANSACTION CONTEMPLATED HEREBY AND
THE PROCESS LEADING TO SUCH TRANSACTION THE INITIAL PURCHASER IS AND HAS BEEN
ACTING SOLELY AS A PRINCIPAL AND IS NOT THE FINANCIAL ADVISOR, AGENT OR
FIDUCIARY OF THE COMPANY OR ITS AFFILIATES, STOCKHOLDERS, CREDITORS OR EMPLOYEES
OR ANY OTHER PARTY; (III) THE INITIAL PURCHASER HAS NOT ASSUMED AND WILL NOT
ASSUME AN ADVISORY, AGENCY OR FIDUCIARY RESPONSIBILITY IN FAVOR OF THE COMPANY
WITH RESPECT TO ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THE PROCESS
LEADING THERETO (IRRESPECTIVE OF WHETHER THE INITIAL PURCHASER HAS ADVISED OR IS
CURRENTLY ADVISING THE COMPANY ON OTHER MATTERS) AND THE INITIAL PURCHASER HAS
NO OBLIGATION TO THE COMPANY WITH RESPECT TO THE OFFERING CONTEMPLATED HEREBY
EXCEPT THE OBLIGATIONS EXPRESSLY SET FORTH IN THIS AGREEMENT; (IV) THE INITIAL
PURCHASER AND ITS RESPECTIVE AFFILIATES MAY BE ENGAGED IN A BROAD RANGE OF
TRANSACTIONS THAT INVOLVE INTERESTS THAT DIFFER FROM THOSE OF THE COMPANY AND
THAT THE INITIAL PURCHASER HAS NO OBLIGATION TO DISCLOSE ANY OF SUCH INTERESTS
BY VIRTUE OF ANY ADVISORY, AGENCY OR FIDUCIARY RELATIONSHIP; AND (V) THE INITIAL
PURCHASER HAS NOT PROVIDED ANY LEGAL, ACCOUNTING, REGULATORY OR TAX ADVICE WITH
RESPECT TO THE OFFERING CONTEMPLATED HEREBY AND THE COMPANY HAS CONSULTED ITS
OWN LEGAL, ACCOUNTING, REGULATORY AND TAX ADVISORS TO THE EXTENT IT DEEMED
APPROPRIATE.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the Initial Purchaser with respect to
the subject matter hereof.

18


--------------------------------------------------------------------------------



SECTION 12.  REPRESENTATIONS AND INDEMNITIES TO SURVIVE DELIVERY.  THE
RESPECTIVE INDEMNITIES, CONTRIBUTION, AGREEMENTS, REPRESENTATIONS, WARRANTIES
AND OTHER STATEMENTS OF THE COMPANY, OF ITS OFFICERS AND OF THE INITIAL
PURCHASER SET FORTH IN OR MADE PURSUANT TO THIS AGREEMENT SHALL REMAIN OPERATIVE
AND IN FULL FORCE AND EFFECT, REGARDLESS OF (I) ANY INVESTIGATION, OR STATEMENT
AS TO THE RESULT HEREOF, MADE BY OR ON BEHALF OF THE INITIAL PURCHASER OR THE
COMPANY OR ANY OF ITS OR THEIR PARTNERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS
OR ANY CONTROLLING PERSON, AS THE CASE MAY BE, (II) ACCEPTANCE OF THE NOTES AND
PAYMENT FOR THEM HEREUNDER OR (III) ANY TERMINATION OF THIS AGREEMENT.


SECTION 13.  NOTICES.  ALL COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND
SHALL BE MAILED, HAND DELIVERED OR TELECOPIED AND CONFIRMED TO THE PARTIES
HERETO AS FOLLOWS:

If to the Initial Purchaser:

Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York  10036
Facsimile:  212-761-0316
Attention:  Ken Pott

with a copy to:
Davis Polk & Wardwell
450 Lexington Ave.
New York, New York 10017
Facsimile:  212-450-4800
Attention:  Winthrop B. Conrad, Jr.

If to the Company:
General Mills, Inc.
Number One General Mills Blvd.
Minneapolis, Minnesota 55426
Facsimile:  763-764-3302
Attention:  General Counsel

with a copy to:
General Mills, Inc.
Treasury Department
Number One General Mills Blvd.
Minneapolis, Minnesota 55426
  Facsimile:  763-764-7384
Attention:  Treasurer

Any party hereto may change the address for receipt of communications by giving
written notice to the others.


SECTION 14.  SUCCESSORS.  THIS AGREEMENT WILL INURE TO THE BENEFIT OF AND BE
BINDING UPON THE PARTIES HERETO AND TO THE BENEFIT OF THE EMPLOYEES, AGENTS,
OFFICERS AND DIRECTORS AND CONTROLLING PERSONS REFERRED TO IN SECTION 8 AND
SECTION 9, AND IN EACH CASE THEIR RESPECTIVE

19


--------------------------------------------------------------------------------



SUCCESSORS, AND NO OTHER PERSON WILL HAVE ANY RIGHT OR OBLIGATION HEREUNDER. 
THE TERM “SUCCESSORS” SHALL NOT INCLUDE ANY PURCHASER OF THE NOTES AS SUCH FROM
THE INITIAL PURCHASER MERELY BY REASON OF SUCH PURCHASE.


SECTION 15.  PARTIAL UNENFORCEABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF
ANY SECTION, PARAGRAPH OR PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER SECTION, PARAGRAPH OR PROVISION HEREOF. 
IF ANY SECTION, PARAGRAPH OR PROVISION OF THIS AGREEMENT IS FOR ANY REASON
DETERMINED TO BE INVALID OR UNENFORCEABLE, THERE SHALL BE DEEMED TO BE MADE SUCH
MINOR CHANGES (AND ONLY SUCH MINOR CHANGES) AS ARE NECESSARY TO MAKE IT VALID
AND ENFORCEABLE.


SECTION 16.  GOVERNING LAW PROVISIONS.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.


SECTION 17.  GENERAL PROVISIONS.  THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT OF THE PARTIES TO THIS AGREEMENT AND SUPERSEDES ALL PRIOR WRITTEN OR
ORAL AND ALL CONTEMPORANEOUS ORAL AGREEMENTS, UNDERSTANDINGS AND NEGOTIATIONS
WITH RESPECT TO THE SUBJECT MATTER HEREOF.  THIS AGREEMENT MAY BE EXECUTED IN
TWO OR MORE COUNTERPARTS, EACH ONE OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME
EFFECT AS IF THE SIGNATURES THERETO AND HERETO WERE UPON THE SAME INSTRUMENT. 
THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED UNLESS IN WRITING BY ALL OF THE
PARTIES HERETO.  THE SECTION HEADINGS HEREIN ARE FOR THE CONVENIENCE OF THE
PARTIES ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OR INTERPRETATION OF THIS
AGREEMENT.

Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof, including, without limitation, the indemnification
provisions of Section 8 and the contribution provisions of Section 9, and is
fully informed regarding said provisions.  Each of the parties hereto further
acknowledges that the provisions of Sections 8 and 9 hereto fairly allocate the
risks in light of the ability of the parties to investigate the Company, its
affairs and its business in order to assure that adequate disclosure has been
made in the Disclosure Package and the Final Offering Memorandum (and any
amendments and supplements thereto).

20


--------------------------------------------------------------------------------


If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

Very truly yours,

 

 

 

 

 

GENERAL MILLS, INC.

 

 

 

 

 

 

 

 



By:

/s/ Donal L. Mulligan

 

 

 

Name:  Donal L. Mulligan

 

 

 

Title:  Vice President, Treasurer

 

 

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchaser as of the date first above written.

MORGAN STANLEY & CO. INCORPORATED

By:

/s/ Kenneth Pott

 

 

Name: Ken Pott

 

 

Title: Managing Director

 

 


--------------------------------------------------------------------------------